



EXHIBIT 10.37

EXECUTION VERSION
Dated 31 October 2012
 
(1) ALLY INSURANCE HOLDINGS, INC.
(2) IGI GROUP LIMITED
(3) ALLY FINANCIAL INC.
SALE AND PURCHASE AGREEMENT
relating to the sale of Car Care Plan (Holdings) Limited
 













--------------------------------------------------------------------------------

CONTENTS
Clause        Page



1.
Definitions and interpretation 1

2.
Agreement to sell and purchase 16

3.
Purchase price 16

4.
Conditions 18

5.
Completion 25

6.
Seller's Warranties 27

7.
Buyer's warranties 30

8.
Covenant of Ally Financial 32

9.
Indemnities and covenants to pay 36

10.
Confidentiality and announcements 46

11.
Dealing with and voting on the shares 48

12.
Costs 48

13.
Entire agreement 48

14.
Continuing effect 49

15.
Liability and invalidity 49

16.
Amendments and waivers 50

17.
Further assurance and assistance 50

18.
Counterparts 52

19.
Assignment and third party rights 52

20.
Notices 53

21.
Governing law and jurisdiction 54

22.
Agent for service 54



Schedules
1.
Details of the CCPH Group

2.
Completion arrangements

3.
Pre-Completion Undertakings

4.
Seller's Warranties

5.
Limitations on claims

6.
The Properties

7.
Key Material Contracts

8.
Purchase price adjustments

9.
Intellectual Property

10.
Key CCPH Customers and Key CCPH Producers

11.
List of persons of whom enquiries have been made

12.
Band 2D and Above Personnel

13.
Company Information Technology





--------------------------------------------------------------------------------

CONTENTS
Clause        Page



14.
Pre-Completion Reorganisation steps

15.
Brazilian Employees steps

16.
Brazilian Employees

17.
CCPH Logo





Annexes
Signing Balance Sheet
Documents referred to in Clause 4.1(d)
Heads of terms referred to in definition of Auto Finance Agreements




Documents in the Agreed Terms
Deed of Tax Covenant
Disclosure Letter
Transitional Services Agreement
Letters of resignation for directors
North American Reinsurance Agreement
Canada Reinsurance Agreement
Parent Guarantee
iWarranty Software Licence
RSP Application Assignment Agreement
PTC Consent to Licence Assignment
Administration Fees Agreements
Waiver Letter
Amendment Agreement to the Mexican Licence Agreement
CCP Brazil Letter of Support
CCP Brazil Satisfaction of Condition Precedent Letter
Indemnity for lost share certificates
Covisint Domain Name Agreement








--------------------------------------------------------------------------------




THIS AGREEMENT is dated 31 October 2012 and is made between:
(1)
ALLY INSURANCE HOLDINGS, INC., a company incorporated in Delaware, whose
registered office is at Corporation Trust Center, 1209 N Orange Street, New
Castle County, Wilmington, DE 19801-1120, USA (the "Seller");

(2)
IGI GROUP LIMITED, a company incorporated in England (registered number
01683840), whose registered office is at 11th Floor, Market Square House, St
James's Street, Nottingham, NG1 6FG, United Kingdom (the "Buyer"); and

(3)
ALLY FINANCIAL INC., a Delaware corporation whose registered office is at
Corporation Trust Center, 1209 N Orange Street, New Castle County, Wilmington,
DE 19801-1120, USA ("Ally Financial").

BACKGROUND:
(A)
Car Care Plan (Holdings) Limited is a private company limited by shares
incorporated in England and Wales on 7 November 1977 with registered number
01337510 ("CCPH" or the "Company"). Further details of CCPH are set out in
Schedule 1, Part 1 (Details of the Company).

(B)
The companies of which details are set out in Schedule 1, Part 2 (Details of the
Subsidiaries) are subsidiaries of CCPH.

(C)
The branch offices of which details are set out in Schedule 1, Part 3 (Details
of the Branches) are branch offices of Car Care Plan Limited ("CCPL"), a
subsidiary of CCPH.

(D)
The Seller has agreed to sell all of the issued shares in the capital of the
Company to the Buyer for the consideration and upon the terms set out in this
Agreement.

(E)
Ally Financial is joined as a party to this Agreement for the purposes of Clause
8 only.

IT IS AGREED that:
1.
DEFINITIONS AND INTERPRETATION

1.1
Defined terms

In this Agreement and the Background save as the context may otherwise require:
"31 December 2011 Accounts" means the balance sheets and income statements of
each of CCPH, Shanghai Response, CCP Mexico and the Subsidiaries as at 31
December 2011 as set out in documents 2.1.9.17 and 2.1.8.7 of the Data Room;
"ABA Seguros" means ABA Seguros S.A de C.V;
"Accounts Date" means 31 December 2011;
"Actual Technical Reserves" has the meaning given in Paragraph 3.2(a)(iii) of
Schedule 8 (Technical reserves);

1

--------------------------------------------------------------------------------




"Accounts" means the audited balance sheets of each of CCPH and each of the
Subsidiaries (other than Shanghai Response) as at the Balance Sheet Date in
respect of the Financial Year ended on the Balance Sheet Date and the audited
profit and loss accounts of each of CCPH and each of the Subsidiaries (other
than Shanghai Response) and the audited financial and accounting report of
Shanghai Response in respect of the Financial Year ended on the Balance Sheet
Date;
"Adequate Procedures" means the adequate procedures referred to in section 7(2)
of the Bribery Act 2010 and the guidance issued by the Ministry of Justice
pursuant to section 9 of the Bribery Act 2010 designed to prevent the relevant
organisation's associated persons from bribing another person for the purposes
of section 7(3) of the Bribery Act 2010;
"Adjusted Consolidated Tangible Book Value" has the meaning given in Paragraph
5.1(a) of Schedule 8 (Purchase price adjustment);
"Administration Fees Agreements" means the agreements in the Agreed Terms
between Universal Warranty Corporation Inc and CCPL and Universal Warranty
Corporation Inc and CCPL (Canadian Business);
"Agreed Terms" means, in relation to any document, that document in the terms
agreed between the parties and signed or initialled for identification purposes
only by or on behalf of each party prior to execution of this Agreement;
"AIC" means the State Administration for Industry and Commerce of China or any
other competent authority designated by the State Administration for Industry
and Commerce of China;
"Ally Financial Guarantee" means the parent company guarantee between Ally
Financial and MMA Holdings UK plc relating to the sale and purchase agreement
between CCPH and MMA Holdings UK plc dated 7 April 2011;
"Ally IICL" means Ally International Insurance Company Limited, a company
incorporated in Bermuda with registered number 20-1487586, whose registered
office is at 29 Richmond Road, PO Box 2014, Hamilton HM HX, Bermuda, being the
direct shareholder of Shanghai Response;
"Amendment Agreement to the Mexican Licence Agreement" means the agreement in
the Agreed Terms between CCPL and CCP Mexico reducing the term of the Mexican
Licence Agreement such that it expires no later than the Completion Date;
"An Bang" means An Bang Property and Casualty Insurance Company, Shanghai
Branch;
"An Bang Insurance Policy" means the contractual liability insurance policy
issued by An Bang to SGM and/or SGMS for a one year period beginning on 1 June
2011 as amended by the Endorsement dated 1 January 2012 entered into by An Bang
and SGM;
"Anti-Bribery Laws" means (to the extent applicable and binding upon the
relevant member of the CCPH Group) the UK Bribery Act 2010, the U.S. Foreign
Corrupt Practices Act of 1977, the OECD Convention on Combating Bribery of
Foreign Public Officials in International Business Transactions 1997 and the UN
Convention Against Corruption 2003 (in each case as amended from time to time)
and any applicable law, rule, regulation and other legally binding measure
relating to the prevention of bribery, corruption, fraud or similar activities
in any jurisdiction in which any member of the CCPH Group conducts, or has at
any time, conducted its business;

2

--------------------------------------------------------------------------------




"Applicable Law" means any applicable law or regulation in any relevant
jurisdiction (including the rules, regulations and directions whether statutory
or otherwise of any Regulatory Authority and all laws and regulations pertaining
to competition, employment, data privacy, marketing and insurance matters) in
each case which has the force of law and any policy, standard, requirement or
other matter with which any Regulatory Authority has directed any member (from
time to time) of the CCPH Group (which is required to submit to that Regulatory
Authority) or the insurance sector (to the extent such direction applies to any
relevant member of the CCPH Group) to comply;
"Appointed Representative" means any person or company appointed or intended to
be appointed as such by any of the FSA Regulated Entities for the purposes of
section 39 of FSMA;
"Auto Finance Agreements" means:
(a)
The Addendum to the Valueguard Extension Agreement to Support the Provision of
GAP Insurance for Motor Vehicles in the United Kingdom, between GMAC UK PLC,
MICL and CCPL (the “GAP Agreement”); and

(b)
the Addendum to the Wholesale Floor Plan Agreement to Support the Provision of
Wholesale Insurance for Motor Vehicles in the United Kingdom, Austria, Belgium,
Germany, Italy, the Netherlands and Sweden,

in each case including any amendments, supplements or documents relating to the
subject matter thereof, and in each case in a form which reflects the relevant
heads of terms set out in the relevant annexes to this Agreement;
"Balance Sheet Date" means 31 December 2011;
"Band 2D and Above Personnel" means the persons set out in Schedule 12 (Band 2D
and Above Personnel);
"Bonuses" means any and all CCPH arranged bonus incentive plan arrangements,
Ally Annual Incentive Plan payments, retention bonuses payable 30 days after the
sale of the CCPH Group and payments accrued in respect of the Ally Financial
Inc. Long Term Equity Compensation Incentive Plan, and any discretionary bonuses
payable by the Seller;
"Branches" means the branch offices of CCPL registered in Belgium and Russia,
further details of which are set out in Schedule 1, Part 3 (Details of the
Branches);
"Brazilian Employees" means those employees of the Seller's Group as set out in
Schedule 16 who provide services to CCP Brazil at the date of this Agreement and
who are proposed to transfer to the CCPH Group immediately prior to Completion
and who continue to be employed by GMAC Prestadora de Serviços de Mão-de-Obra
Ltda at the relevant transfer date;
"Burdensome Condition" has the meaning given in Clause 4.2(b)(ii) (Obligations
on the Buyer regarding satisfaction of the Conditions);
"Business Day" means a day (not being a Saturday or Sunday) when banks are
generally open in the City of London for the transaction of general banking
business;

3

--------------------------------------------------------------------------------




"Buyer's Group" means any of the following from time to time: the Buyer, its
subsidiaries and subsidiary undertakings and any holding company or parent
undertaking of the Buyer and all other subsidiaries and subsidiary undertakings
of any holding company or parent undertaking of the Buyer, and "member of the
Buyer's Group" shall be construed accordingly;
"Canada Reinsurance Agreement" means the reinsurance agreement in the Agreed
Terms between Motor Insurance Corporation (Canadian Branch) and AmTrust
International Insurance, Ltd in respect of reinsurance arrangements in Canada;
"Car Care Pension Plan" means the occupational pension scheme established by a
deed dated 31 March 1993;
"Car Care Plan Logo" means the logo set out in Schedule 17 (CCPH Logo);
"Car Garantie Agreement" means the co-operation agreement warranty programmes
dated 20 July 2005 (as amended) between CCPH and CG Car-Garantie
Versicherungs-Aktiengesellschaft ("Car Garantie") and the reinsurance agreement
dated 7 June 2005 entered into by Car Garantie and MICL;
"CARIL (C135) Breach" means the circumstances of a data security breach logged
in CARIL (C135) and as referred to in document 10.2.1.13 of the Data Room;
"CCA" means the Consumer Credit Act 1974 and the regulations made under it;
"CCP Brazil" means Car Care Plan do Brasil Participacoes LTDA, details of which
are set out in Schedule 1, Part 2 (Details of the Subsidiaries);
"CCP Brazil Letter of Support" means the agreement in the Agreed Terms between
CCP Brazil and CCPL guaranteeing that CCPL will pay any third party creditor of
CCP Brazil who demands payment from CCP Brazil prior to Completion and providing
that CCPL will not demand payment of any intra-group loan made to CCP Brazil
prior to Completion or otherwise initiate or participate in any insolvency
proceedings;
"CCP Brazil Satisfaction of Condition Precedent Letter" the letter in the Agreed
Terms from CCPL to the Buyer in relation to the condition set out in Clause
4.1(k);
"CCP Germany" means Car Care Plan GmbH, details of which are set out in Schedule
1, Part 2 (Details of the Subsidiaries);
"CCP Mexico" means Car Care Plan S.A. de C.V., a company registered in Mexico
with company number Folio Mercantil número 3,025, volume 430, Registro Federal
de Causantes CCP 9807293M6;
"CCPH" has the meaning given in Background (A);
"CCPH Group" means CCPH and the Subsidiaries (including the Branches);
"CCPH Logo" has the meaning given in Clause 8.8 (Use of GM colours and font in
the CCPH Logo);
"CCPL" has the meaning given in Background (C);

4

--------------------------------------------------------------------------------




"China" or "PRC" means the People's Republic of China which, solely for the
purposes of this Agreement, excludes the Hong Kong and Macau Special
Administrative Regions of Taiwan;
"China Domain Name Transfer Agreement" means the domain name assignment
agreement dated 3 August 2012 between Ally Financial and Car Care Plan Limited
in respect of certain domain names used by Shanghai Response;
"China Trademark Assignment Agreement" means the trademark assignment agreement
dated 3 August 2012 between Ally Financial and Car Care Plan Limited in respect
of certain trademarks used by Shanghai Response;
"Chinese Approval Authority" means the PRC Ministry of Commerce or its local
counterparts;
"CIRC" means the China Insurance Regulatory Commission or any of its local
branches;
"Companies Act" means the Companies Act 2006;
"Company Information Technology" means all information technology which at the
Completion Date is used or held for use by any member of the CCPH Group in
connection with its business as currently carried on and which is neither a Core
IT System nor provided under the Transitional Services Agreement and including
information technology which is set out in Schedule 13 (Company Information
Technology);
"Company Intellectual Property" means all Intellectual Property which at the
Completion Date is owned, used or held for use in its business by any member of
the CCPH Group subject to such additions to and disposal of Intellectual
Property as may occur between the date of this Agreement and Completion but for
the avoidance of doubt, excluding the trademarks "Ally", "GMAC" and "MIC";
"Completion" means completion of the sale and purchase of the Shares under this
Agreement;
"Completion Balance Sheet" means a balance sheet of the CCPH Group as at
Completion in substantially the format as set out in Part 3 of Schedule 8
(Purchase price adjustments) to be produced in accordance with the provisions of
Schedule 8 (Purchase price adjustments) and subject to such adjustments as may
be required pursuant to that Schedule;
"Completion Date" means 5.30 p.m. on the day Completion takes place;
"Completion Purchase Price" has the meaning given in Clause 3.1(b) (Total
purchase price);
"Conditions" means the conditions precedent set out at Clause 4.1 (Conditions)
and "Condition" means any of them;
"Consolidated Liabilities" has the meaning given in Part 3 of Schedule 8
(Purchase price adjustments);
"Consolidated Tangible Assets" is determined by subtracting Goodwill and
Intangible Assets from Total Assets (as those terms are referenced in Part 3 of
Schedule 8 (Purchase price adjustments);
"Consolidated Tangible Book Value" means the amount by which:

5

--------------------------------------------------------------------------------




(a)
the Consolidated Tangible Assets of the CCPH Group (which, as of 31 July 2012,
are as set out in Part 3 of Schedule 8 (Purchase price adjustments) against the
line item "Consolidated Tangible Assets"); exceed

(b)
the Consolidated Liabilities of the CCPH Group (which, as at 31 July 2012, are
as set out in Part 3 of Schedule 8 (Purchase price adjustments) against the line
item "Consolidated Liabilities"),

in each case as determined:
(i)
for the purposes of determining the Initial Purchase Price pursuant to Clause
3.1(a) (Total purchase price), pursuant to Schedule 8 (Purchase price
adjustments) and as set out in the Pre-Completion Balance Sheet;

(ii)
for the purposes of determining the Completion Purchase Price pursuant to Clause
3.1(b) (Total purchase price), pursuant to Schedule 8 (Purchase price
adjustments) and as set out in the Completion Balance Sheet; and

(iii)
for the purposes of determining the Final Purchase Price pursuant to Clause
3.1(c) (Total purchase price) pursuant to Schedule 8 (Purchase price
adjustments) and as set out in the Post-Completion Balance Sheet;

"Core IT Systems" has the meaning given in Paragraph 13.1(a) of Schedule 4
(Seller's Warranties);
"Covisint Domain Name Agreement" means the agreement in the Agreed Terms to be
entered into between CCPH and Compuware Corporation t/a Covisint in
substantially the same terms as the Agreed Terms provided always that where
Compuware Corporation t/a Covisint requires material amendments to be made, the
Seller shall not agree such amendments without the prior written consent of the
Buyer, such consent not to be unreasonably withheld or delayed;
"CTA" means the Corporation Tax Act 2010;
"Data Room" means the electronic facility hosted by RR Donnelley for the purpose
of allowing the Buyer to undertake due diligence in respect of the CCPH Group;
"Deduction Amount" means the sum of £25,000,000 less the Reserve Amount less the
aggregate amount (if any) of payments (without double-counting of any amounts)
made by the Seller and/or the Company and/or any member of the Seller's Group in
connection with any Pension Action in respect of the period between the date of
this Agreement and Completion;
"Deed of Tax Covenant" means the deed of that name in the Agreed Terms to be
entered into between the Seller and the Buyer at Completion;
"Directors" means the directors of each of the members of the CCPH Group named
in Schedule 1 (Details of the CCPH Group);
"Disclosed" has the meaning given in Clause 6.1(b) (Seller's Warranties);
"Disclosure Documents" means the documents listed in the schedule of documents
forming part of the Disclosure Letter or the Supplementary Disclosure Letter (as
the case may be), provided that

6

--------------------------------------------------------------------------------




where disclosure is made against any such Disclosure Documents, the relevant
documents are specifically referenced in the Disclosure Letter or the
Supplementary Disclosure Letter (as the case may be);
"Disclosure Letter" means the disclosure letter having the same date as this
Agreement from the Seller to the Buyer together with the Disclosure Documents;
"Domain Name Transfer Agreement" means the agreement dated 8 October 2012
relating to the transfer of certain domain names to the CCPH Group;
"Draft Completion Balance Sheet Notice" has the meaning given in Paragraph 4.3
of Schedule 8 (Purchase price adjustments);
"Draft Completion Balance Sheet" has the meaning given in Paragraph 4.1(a) of
Schedule 8 (Purchase price adjustments);
"Draft Post-Completion Balance Sheet" has the meaning given in Paragraph 5.1(a)
of Schedule 8 (Purchase price adjustments);
"Draft Post-Completion Notice" has the meaning given in Paragraph 5.2 of
Schedule 8 (Purchase price adjustments);
"Encumbrance" means any mortgage, charge, pledge, hypothecation, lien, option,
restriction, right of first refusal, right of pre-emption, claim, right,
interest or preference granted to any third party, assignment by way of
security, title retention, counterclaim or any other security right or
restriction and any agreement or commitment to give or create any of the
foregoing;
"Environment" includes whether alone or in combination:
(a)    ecological systems and living organisms (including humans);
(b)
air (including air within buildings or other structures and whether below or
above ground);

(c)
land and soil (including buildings and any other structure in, on or under land
and soil, anything below the surface of the land, and land covered with water);
and

(d)    water (including water under or within land or within pipe or sewerage
systems);
"Expert" has the meaning given in Paragraph 4.7 of Schedule 8 (Purchase price
adjustments);
"Estimated Technical Reserves" has the meaning given in Paragraph 3.2(a)(ii) of
Schedule 8;
"Final Purchase Price" has the meaning given in Clause 3.1(c) (Purchase price);
"Financial Year" means an accounting reference period ending on 31 December in
each year;
"FSA" means the Financial Services Authority of the United Kingdom or any
successor or replacement or substitute regulatory body (including the proposed
Prudential Regulatory Authority and the Financial Conduct Authority);

7

--------------------------------------------------------------------------------




"FSA Applications" has the meaning given to it in Clause 4.2(b)(i) (Obligations
on the Buyer regarding satisfaction of the Conditions);
"FSA Condition" has the meaning given to it in Clause 4.1(a) (Conditions);
"FSA Handbook" means the FSA's Handbook of Rules and Guidance on FSMA as
published and amended from time to time;
"FSA Regulated Entities" means CCPL and MICL, being members of the CCPH Group
which are "UK authorised persons" within the meaning of s191G(1) FSMA (each an
"FSA Regulated Entity");
"FSMA" means the Financial Services and Markets Act 2000;
"GAP" means guaranteed asset protection;
"General Motors Group" means General Motors Holdings LLC and/or any of its
subsidiaries as at the date of this Agreement;
"Gross Reserve Amount" means the gross reserve amount in respect of the Car Care
Pension Plan as held in the 31 December 2011 Accounts as prepared under US GAAP
as reassessed at Completion on a consistent basis with past practice ( using
methodology (including actuarial methodology) consistent with the methodology
used in the 31 December 2011 Accounts ) to take account of any relevant events
or circumstances, provided that such Gross Reserve Amount shall not exceed an
amount equal to US$5,489,922;
"Guarantee" means any guarantee, indemnity, suretyship, letter of comfort
enforceable under Applicable Law or other assurance, security or right of set
off given or undertaken by a person to secure or support the obligations (actual
or contingent) of any other person and whether given directly or by way of
counter-indemnity to any other person who has provided a Guarantee;
"Initial Purchase Price" means the initial purchase price specified in Clause
3.1(a) (Total purchase price);
"Intellectual Property" means all intellectual property, including patents,
utility models, trade and service marks, trade names, business names (including
domain names), rights in designs, copyrights (including rights in computer
software), moral rights, topography rights, rights in databases (undisclosed or
confidential information such as inventions, trade secrets and know-how), in all
cases whether or not registered or registrable and including registrations and
applications for registration of any of these and rights to apply for the same
and all rights and forms of protection of a similar nature or having equivalent
or similar effect to any of these anywhere in the world;
"iWarranty Software Licence" means the licence agreement in the Agreed Terms
between Ally Financial and CCPH in relation to the assignment of certain
elements of the iWarranty software;
"Jaguar Land Rover" means (i) Land Rover, a company incorporated in England and
Wales with registered number 4019301, trading as Land Rover UK and (ii) Jaguar
Cars Limited, a company incorporated in England and Wales with registered number
1672070, trading as Jaguar Cars UK and collectively trading as Jaguar Land
Rover;

8

--------------------------------------------------------------------------------




"Joint Post-Completion Statement" has the meaning given in Paragraph 5.5 of
Schedule 8 (Purchase price adjustments);
"Joint Statement" has the meaning given in Paragraph 4.6(b) of Schedule 8
(Purchase price adjustments);
"Key CCPH Customers" means those customers listed in Part A of Schedule 10 (Key
CCPH Customers and Key CCPH Producers);
"Key CCPH Producers" means those producers listed in Part B of Schedule 10 (Key
CCPH Customers and Key CCPH Producers);
"Key Material Contracts" means those contracts listed in Schedule 7 (Key
Material Contracts);
"Knowledge Employees" means Edward Bennett, Jeremy Cadle, Peter Dewey, Duncan
Hope, Adam Karkowsky, Christopher Longo, Peter Norris, Kevin Oxley, Ian Philips,
Mike Pinner, David Saks, David Tenhoor, John Titley, Sarah Wallis and Lorrie
Piotrowski;
"London Stock Exchange" means the London Stock Exchange plc;
"Long Stop Date" means the date falling eight calendar months after the date of
this Agreement, or such other date as may be agreed by the Seller and the Buyer
in writing;
"Losses" means in respect of any matter, event or circumstance, all losses,
demands, claims, actions, proceedings, damages, payments, fines, penalties,
costs (including legal costs (external only)), expenses (including Taxation),
disbursements or other liabilities in each case of any nature whatsoever, in
each case as directly arising from such matter, event or circumstance but
excluding any loss of profit, loss of prospective contracts, loss of goodwill
and consequential loss;
"Management Accounts" means the unaudited management accounts of CCPH and
Shanghai Response for 31 July 2012 together with the consolidated income
statement and balance sheet as set out in the CD-ROM initialled on behalf of the
Buyer and the Seller;
"Material Adverse Event" means any event or circumstance:
(a)
which results in a diminution of 10% or more of the Consolidated Tangible Book
Value as set out in the Signing Balance Sheet (the "Measurement Book Value"); or

(b)
affecting the business, financial condition, or results of operation of the CCPH
Group which is reasonably likely to result in a loss or liability equal to 15%
of the Measurement Book Value; or

(c)
which has a material adverse effect (in relation to the CCPH Group and its
businesses taken as a whole) on the ability of MICL to carry on its business as
an authorised insurer,

other than any event or circumstance resulting from, arising out of or relating
to:
(i)
any change affecting the economy and financial markets generally (including any
change in interest rates, exchange rates, commodity prices or other general
economic conditions);


9

--------------------------------------------------------------------------------




(ii)
any change affecting the insurance, reinsurance and financial services
industries generally, including the general competitive forces in the insurance
and reinsurance markets and changes to applicable laws, regulations or
accounting or reserving principles, practices or conventions; or

(iii)
any changes resulting from the actions or omissions of any party (including Ally
Financial) to this Agreement taken or omitted to be taken with the prior written
consent of the other parties;

(iv)
any change resulting from any action or omission of the Buyer or any member of
the Buyer's Group; or

(v)
any change to the governing documents of the Pension Schemes or the VACPF and in
the funding of other liabilities of the Pension Schemes or the VACPF;

"Measurement Book Value" has the meaning given in paragraph (a) of the
definition of Material Adverse Event;
"Mexican Licence Agreement" means the agreement entered into on 31 August 2012
as amended on 26 September 2012 between CCP Mexico and CCPL (as amended)
pursuant to which CCPL agreed to licence certain trademarks to CCP Mexico;
"Mexico Transfer" means the transfer of the interests of CCP Mexico from CCPL to
a newly incorporated entity prior to the date of this Agreement;
"MICL" means Motors Insurance Company Limited, a subsidiary of the Company and
an FSA Regulated Entity, further details of which are set out in Schedule 1,
Part 2 (Details of the Subsidiaries);
"MICL Reserves" means the statutory reserves of MICL;
"North American Reinsurance Agreement" means the reinsurance agreement in the
Agreed Terms between Motor Insurance Corporation, MIC Property and Casualty
Insurance Corporation and Wesco Insurance Company in respect of reinsurance
arrangements in the United States;
"Notice of Termination" means
(i)
any written notice of termination served by any one or more of the Top Three
Customers on any member of the CCPH Group in respect of any contract to which
such Top Three Customer is a party (which notice has not been withdrawn by the
Completion Date); or

(ii)
any written communication received by any member of the CCPH Group, or verbal
communication provided to a person named in Schedule 11 (List of persons of whom
enquiries have been made), which confirms that no member of the CCPH Group has
been invited to quote for (as the applicable Top Three Customer does not intend
for any member of the CCPH Group to handle any future programme for it), or has
not been appointed to handle, any future programme for a Top Three Customer,

which (in either case) in aggregate:

10

--------------------------------------------------------------------------------




(a)
in the case of General Motors Group, is reasonably likely to lead to a decline
in revenues received by the CCPH Group from General Motors Group of 22.5% or
more;

(b)
in the case of Jaguar Land Rover, is reasonably likely to lead to a decline in
revenues received by the CCPH Group from Jaguar Land Rover of 45% or more; or

(c)
in the case of Volvo, is reasonably likely to lead to a decline in all (100%)
revenues received by the CCPH Group from Volvo;

"Owned Core IT Systems" has the meaning given in Paragraph 13.1 of Schedule 4
(Sellers Warranties);
"Parent Guarantee" means the assignable parent company guarantee to be granted
by Ally Financial to the Buyer in the Agreed Terms;
"Pension Action" means:
(a)
the payment of any amounts into the Car Care Pension Plan as required by the
Trustees, excluding any contributions paid in the ordinary course under the
schedule of contributions, dated 3 June 2010, relating to the Car Care Pension
Plan (the "Schedule of Contributions"); and/or

(b)
the establishment of, or the payment of any amounts into, in each case as
required by the Trustees, any trust or escrow accounts established solely for
the benefit of the Car Care Pension Plan as an additional security to support
the Schedule of Contributions in the period from the date of this Agreement to
Completion and for the avoidance of doubt, the Company may be a residual
beneficiary thereof;

"Pension Schemes" has the meaning given in Paragraph 15.1 of Schedule 4
(Seller's Warranties);
"Post-Completion Balance Sheet" means the balance sheet of the CCPH Group as at
the date determined pursuant to Paragraph 5.1(a) of Schedule 8 (Purchase price
adjustments) in substantially the format as set out in Part 3 of Schedule 8
(Purchase price adjustments) to be produced in accordance with the provisions of
Schedule 8 (Purchase price adjustments) and subject to such adjustments as may
be required pursuant to that Schedule;
"Post-Completion Balance Sheet Date" has the meaning given in Paragraph 5.1(a)
of Schedule 8 (Purchase price adjustment);
"Post-Completion Review Period" has the meaning given in Paragraph 5.2 of
Schedule 8 (Purchase price adjustments);
"Pre-Completion Balance Sheet" means the balance sheet of the CCPH Group as at
the end of the calendar month prior to Completion in substantially the format as
set out in Part 3 of Schedule 8 (Purchase price adjustments) to be produced in
accordance with the provisions of Schedule 8 (Purchase price adjustments) and
subject to such adjustments as may be required pursuant to that Schedule;
"Pre-Completion Balance Sheet Date" has the meaning given in Paragraph 3.2(a)(i)
of Schedule 8 (Purchase price adjustments);

11

--------------------------------------------------------------------------------




"Pre-Completion Reorganisation" means the transfer of the registered capital of
Shanghai Response from Ally IICL to CCPL to be effected between the date of this
Agreement and Completion;
"Pre-Completion Undertakings" means the undertakings given by the Seller as
detailed in Schedule 3 (Pre-Completion Undertakings);
"Proceedings" means any proceedings, suit or action arising out of or in
connection with this Agreement or the Deed of Tax Covenant;
"Properties" means the leasehold properties described in Schedule 6 (The
Properties);
"Proprietary Information" means trade secrets and information equivalent to them
(including formulae, underwriting processes, rating models, policy/product
wordings, methods, knowledge and know-how) in connection with or relating to the
business carried on by any member of the CCPH Group as at the Completion Date
and which is as at the Completion Date confidential to any member of the CCPH
Group;
"Provident Agreement" means the sale and purchase agreement entered into between
CCPH and MMA Holdings UK Plc dated 7 April 2011;
"PTC Consent to Licence Assignment" means the consent to the licence assignment
in the Agreed Terms between Ally Financial and Parametric Technology Corporation
in relation to the iWarranty Software Licence;
"Quarter End" has the meaning give in Paragraph 3.2 of Schedule 8 (Purchase
price adjustments);
"Regulatory Authority" means any competent governmental, statutory or non
statutory regulatory body to whose regulatory jurisdiction any member of the
CCPH Group is or has been subject, or has submitted, including, the FSA, the
Financial Ombudsman Service, the ABI, the Information Commissioner and the CIRC,
but excluding any Tax Authority;
"Reserve Amount" means the reserve amount in respect of the Car Care Pension
Plan (net of any deferred tax amounts related to the Reserve Amount) as held in
the 31 December 2011 Accounts as prepared under US GAAP as reassessed as of
Completion on a consistent basis with past practice (using methodology
(including actuarial methodology) consistent with the methodology used in the 31
December 2011 Accounts) to take account of any relevant events or circumstances
provided that such Reserve Amount shall not exceed an amount equal to
US$3,592,791;
"Review Period" has the meaning given in Paragraph 4.3 of Schedule 8 (Purchase
price adjustments);
"Revised Purchase Price" has the meaning given in Paragraph 4.1(a) of Schedule 5
(Purchase price adjustments);
"RSP Application Assignment Agreement" means the confirmatory assignment
agreement in the Agreed Terms between Ally Financial and CCPH in relation to the
assignment of the RSP business to business web based application;
"Seller's Group" means any of the following from time to time: the Seller, its
subsidiaries and subsidiary undertakings and any holding company or parent
undertaking of the Seller and all other

12

--------------------------------------------------------------------------------




subsidiaries and subsidiary undertakings of any holding company or parent
undertaking of the Seller, and "member of the Seller's Group" shall be construed
accordingly;
"Seller's Lawyers" means Mayer Brown International LLP, whose registered office
is at 201 Bishopsgate, London EC2M 3AF;
"Seller's Warranties" means the warranties referred to in Clause 6 (Seller's
Warranties) and as set out in Schedule 4 (Seller's Warranties) given and made by
the Seller in favour of the Buyer;
"SGM" means Shanghai General Motors Corporation Limited;
"SGM Administration Services Agreement" means the administration services
agreement entered into between SGM and Shanghai Response on 1 June 2011 as
amended by the Assignment and Assumption Agreement dated 1 January 2012 entered
into between SGM, SGMS, An Bang and Shanghai Response;
"SGMS" means SGM and/or SAIC General Motors Sales Company Limited;
"Shanghai Response" means Shanghai First Response Service Co. Ltd, a company
with limited liability incorporated in Shanghai, China on 15 October 2007 with
company number 310000400543464;
"Shanghai Response Domain Names" means those domain names set out at Part C,
Schedule 9 (Intellectual Property);
"Shanghai Response Shareholder Loan" means the US$300,000 shareholder loan
provided to Shanghai Response by its shareholder, Ally IICL;
"Shanghai Response Trademarks" means those trademarks set out at Part E,
Schedule 9 (Intellectual Property);
"Shares" means all of the issued shares in the capital of CCPH, details of which
are set out in Schedule 1, Part 1 (Details of the Company);
"Signing Balance Sheet" means the balance sheet of CCPH and the Subsidiaries as
at 31 July 2012 in the form annexed to this Agreement;
"Subsidiaries" means the subsidiaries of CCPH, further details of which are set
out in Schedule 1, Part 2 (Details of Subsidiaries);
"Supplementary Disclosure Letter" means the letter to be delivered by the Seller
to the Buyer in draft, at least two Business Days prior to the Completion Date,
and in final form, on the Completion Date disclosing exceptions to the Seller's
Warranties repeated at Completion in respect of any matter arising between the
date of this Agreement and Completion or updating any matters previously
Disclosed in the Disclosure Letter in accordance with Clause 6.2 (Supplementary
Disclosure Letter);
"Takeover Panel" means the Panel on Takeovers and Mergers;

13

--------------------------------------------------------------------------------




"Tax" or "Taxation" means all forms of taxation (including VAT) and impositions,
duties, contributions and levies in the nature of taxation and all penalties,
charges, costs and interest relating to any of them;
"Tax Authority" means any relevant Tax or other authority, body or person
(whether inside or outside the United Kingdom) competent to impose any liability
to Tax;
"Tax Benefit" has the meaning given to it in Paragraph 8 (Future Tax Benefit) of
Schedule 5 (Limitations on claims);
"Tax Liability" has the meaning given to it in Paragraph 8 (Future Tax Benefit)
of Schedule 5 (Limitations on claims);
"Tax Sharing Agreement" means the agreement proposed to be entered into between
Shanghai Response, SGMS, CCPH and Ally IICL in the form attached to this
Agreement at Annex 1;
"Tax Warranties" means those Sellers Warranties set out in paragraph 18 of
Schedule 4 (Seller's Warranties);
"Top Three Customers" means General Motors Group, Jaguar Land Rover and Volvo;
"Transaction Documents" means this Agreement and the documents in the Agreed
Terms;
"Transitional Services Agreement" means the transitional services agreement in
the Agreed Terms;
"Tri-Party Agreement" means the tri-party agreement entered into between SGM,
Shanghai Response and An Bang on 1 June 2011 as amended by the Assignment and
Assumption Agreement dated 1 January 2012 entered into between SGM, SGMS, An
Bang and Shanghai Response;
"UK Listing Authority" means the FSA in its capacity as the competent authority
for the purposes of FSMA;
"U.S." means the United States of America, its territories and possessions, any
State of the United States and the District of Columbia;
"U.S. GAAP" means generally accepted accounting principles and practices in the
U.S.;
"VACPF" means the Vauxhall and Associated Companies Pension Fund;
"VAT" means any tax chargeable under or pursuant to the Council Directive of 28
November 2006 on the common system of value added tax (EC Directive 2006/112),
or any subsequent replacement, or any legislation implemented by any member
state of the European Union by virtue of the EC Directive 2006/112 (or any
subsequent replacement) and any other tax of a similar nature, whether
chargeable in a member state of the European Union or elsewhere;
"Volvo" means Volvo Car UK Limited, a company incorporated in England and Wales
with registered number 2281044 and Volvo Cars Overseas Corporation, a company
incorporated in Sweden with registered number 556223-0440; and

14

--------------------------------------------------------------------------------




"Waiver Letter" means a letter from the Seller to Shanghai Response in the
Agreed Terms waiving all or any rights or claims it may have against Shanghai
Response in connection with the use of the Shanghai Response Trademarks and
Shanghai Response Domain Names by Shanghai Response;
1.2
Contents page and headings

In this Agreement, the contents page and headings are included for convenience
only and shall not affect the interpretation or construction of this Agreement.
1.3
Meaning of references

In this Agreement, unless the context requires otherwise, any reference to:
(a)
this Agreement includes the Background and Schedules, which form part of this
Agreement for all purposes;

(b)
the Background is to the statements about the background to this Agreement made
above, a Clause or to a Schedule is, as the case may be, to a clause of or to a
Schedule to this Agreement and any reference in a Schedule to a Part or
Paragraph is to a part or paragraph of that Schedule;

(c)
a company is to any company, corporation or other body corporate wherever and
however incorporated or established;

(d)
a document is to that document as supplemented, otherwise amended, replaced or
novated from time to time;

(e)
any English statutory provision or English legal term for any action, remedy,
method of judicial proceeding, document, legal status, court, official or other
legal concept or thing shall in respect of any jurisdiction other than England
be deemed to include what most nearly approximates in that jurisdiction to the
English statutory provision or English legal term;

(f)
the masculine, feminine or neuter gender respectively includes the other genders
and any reference to the singular includes the plural (and vice versa);

(g)
including means "including without limitation" (with related words being
construed accordingly), in particular means "in particular but without
limitation", and other general words shall not be given a restrictive
interpretation by reason of their being preceded or followed by words indicating
a particular class of acts, matters or things;

(h)
indemnify and to indemnifying any person against any Losses by reference to a
matter, event or circumstance includes indemnifying and keeping him indemnified
against all Losses from time to time made, suffered or incurred by that person
as a result of that matter, event or circumstance;


15

--------------------------------------------------------------------------------




(i)
a party or the parties is to either or both of the Buyer and the Seller (as the
case may require) and to Ally Financial in the case of Clause 8 (Covenant of
Ally Financial) (but otherwise not to Ally Financial unless expressly stated
otherwise) and shall include any permitted assignees or successors of a party;

(j)
a person includes any individual, firm, company, corporation, government, state
or agency of state or any association, trust or partnership (whether or not
having a separate legal personality);

(k)
a person includes a reference to that person's legal personal representatives
and successors;

(l)
pounds, sterling, or £ is to the lawful currency from time to time of the United
Kingdom and dollars, US$ or $ is to the lawful currency from time to time of the
U.S.;

(m)
a statute or statutory provision includes any consolidation or re-enactment,
modification or replacement of the same, and any subordinate legislation in
force under any of the same from time to time;

(n)
a time of the day is to London time and references to a day are to a period of
24 hours running from midnight to midnight;

(o)
writing shall include any modes of reproducing words in a legible and
non-transitory form;

(p)
subject to Clause 19 (Assignment and third party rights), the consent of the
parties or agreement of the parties means the consent or agreement (as the case
may be) of the Buyer (on the one hand) and either the Seller or Ally Financial
Inc., but not both (on the other).

1.4
Companies Act definitions

In this Agreement, the words and expressions "body corporate", "holding
company", "parent undertaking", "subsidiary" and "subsidiary undertaking" shall
have the meanings given to them in the Companies Act.
2.
AGREEMENT TO SELL AND PURCHASE

2.1
Sale and purchase

(a)
The Seller shall sell with full title guarantee and free from all Encumbrances
and the Buyer shall purchase the entire legal ownership of the Shares, together
with all rights attached or accruing to them at Completion.


16

--------------------------------------------------------------------------------




(b)
Title to, beneficial ownership of, and any risk attaching to, the Shares shall
pass to the Buyer on Completion together with all rights and benefits attached
or accruing to them on or after Completion.

(c)
The Buyer shall not be obliged to complete the purchase of any of the Shares
unless the purchase of all of the Shares is completed simultaneously.

2.2
Waiver of pre-emption rights

The Seller irrevocably waives any rights of pre-emption over or other rights to
restrict the transfer of the Shares conferred either by the articles of
association of the Company or in any other way.
3.
PURCHASE PRICE

3.1
Total purchase price

(a)
Subject to Clause 4.6(b) (if relevant), the initial purchase price for the
Shares shall be an amount equal to the Consolidated Tangible Book Value at
Completion (as identified in the Pre-Completion Balance Sheet) less:

(i)
the Deduction Amount;

(ii)
the sum of US$6,000,000 which, for the avoidance of doubt, relates to the Mexico
Transfer;

(iii)
the sum of US$2,000,000 which, for the avoidance of doubt, relates to certain
ongoing information technology costs;

(iv)
the sum of US$2,150,000 which, for the avoidance of doubt, relates to certain
one-off costs associated with the transition of information technology less
non-recurring expenses incurred in connection with such transition which have,
in each case, been agreed in writing by the parties prior to Completion; and

(v)
a sum being not more than US$220,000 which, for the avoidance of doubt, the
Buyer can reasonably demonstrate relates to the costs incurred in setting up a
new payroll and benefits provider for the employees of CCP Brazil and the
employee with employee reference number 218 or any other employee in Germany,  

which shall be payable to the Seller on Completion by way of electronic transfer
for same day value (the "Initial Purchase Price").
(b)
Following Completion, the Initial Purchase Price shall be subject to adjustment
in accordance with Paragraphs 4 and 6.1 of Schedule 8 (Purchase price
adjustments), such adjusted Initial Purchase Price being the "Completion
Purchase Price". In the event that there is an adjustment, a sum equal to the
difference between the Initial


17

--------------------------------------------------------------------------------




Purchase Price and the Completion Purchase Price shall be paid after Completion
in accordance with the provisions of Paragraph 6.1 (Initial purchase price
adjustments) of Schedule 8 (Purchase price adjustments). In the event that there
is no adjustment, the Initial Purchase Price shall be the Completion Purchase
Price.
(c)
Following Completion, the Completion Purchase Price shall be subject to
adjustment in accordance with Paragraphs 5 and 6.2 of Schedule 8 (Purchase price
adjustments), such adjusted Completion Purchase Price being the "Final Purchase
Price". In the event there is such an adjustment, the sums referred to in
Paragraph 6.2 of Schedule 8 (Purchase price adjustments) shall be paid in
accordance with the provisions of that Paragraph. In the event that there is no
adjustment, the Completion Purchase Price shall be the Final Purchase Price.

3.2
Payment pursuant to claim

If any payment is made by the Seller to the Buyer pursuant to a claim made by
the Buyer for any breach of this Agreement or otherwise pursuant to this
Agreement or the Deed of Tax Covenant, the payment shall, so far as possible, be
made by way of reduction of the Final Purchase Price and the Final Purchase
Price shall accordingly be deemed to have been reduced by the amount of that
payment.
3.3
No deductions etc.

(a)
All sums payable by the Seller or the Buyer (for the purposes of this Clause 3,
each a "Paying Party") to the Buyer or, as the case may be, to the Seller (for
the purposes of this Clause 3, each a "Recipient") under this Agreement or the
Deed of Tax Covenant, shall be paid free and clear of all deductions or
withholdings whatsoever, save only as may be required by law.

(b)
Apart from any payments of interest under Clause 3.4, if any deductions or
withholdings are required by law to be made from any of the sums payable as
mentioned in Clause 3.3(a), the Paying Party shall be obliged to pay to the
Recipient such sum as will, after the deduction or withholding has been made,
leave the Recipient with the same amount as it would have been entitled to
receive in the absence of any such requirement to make a deduction or
withholding.

(c)
If the Recipient receives a credit for or refund of any Tax payable by it or
similar benefit by reason of any deduction or withholding for or on account of
Tax then it shall reimburse to the Paying Party such part of such additional
amounts paid to it pursuant to Clause 3.3(b) as the Recipient certifies to the
Paying Party will leave it (after such reimbursement) in the same position as it
would have been in had the Paying Party not been required to make such deduction
or withholding.

(d)
If any sum paid by the Seller or the Buyer under this Agreement (apart from the
consideration payable for the Shares) is required by law to be brought into
charge to Tax (including in circumstances where any relief, allowance, credit,
deduction, exemption or set-off in respect of Tax is available in respect of
such charge to Tax),


18

--------------------------------------------------------------------------------




then the Seller or the Buyer (as applicable) shall pay such additional amount as
shall be required to ensure that the total amount paid, less the Tax chargeable
on such amount (or that would be so chargeable but for such relief, allowance,
credit, deduction, exemption or set-off), is equal to the amount that would
otherwise be payable.
3.4
Interest on overdue amounts

Interest shall be payable by any party including Ally Financial on any money
which is not paid by it to another party under this Agreement or the Deed of Tax
Covenant by the due date for its payment. That interest shall accrue and be
calculated on a daily basis, both before and after any judgment, at the rate of
3.5% per annum for the period from the due date for its payment until the date
on which it is actually paid. It shall be compounded on a daily basis and
payable on demand. This Clause 3.4 is without prejudice to any claim for
interest under the Late Payment of Commercial Debts (Interest) Act 1998.
3.5
Exchange rate

For the purpose of converting any amounts in this Clause 3 which are specified
in dollars to pounds, the rate of exchange shall be the mid-point rate for
exchanges between those currencies quoted by the Bloomberg Professional Service:
(a)
in relation to the Initial Purchase Price, as at 3pm (UK time) on the date which
is four Business Days prior to the Completion Date; and

(b)
in relation to the Completion Purchase Price and the Final Purchase Price, as at
3pm (UK time) on the Completion Date.

4.
CONDITIONS

4.1
Conditions

Completion is conditional upon:
(a)
the consent of the FSA to the acquisition (as defined in s191G FSMA) of control
of the FSA Regulated Entities by the Buyer pursuant to Part XII FSMA to be
satisfied in accordance with the provisions of Clause 4.5 (Evidence of
satisfaction of the FSA Condition) (the "FSA Condition");

(b)
no Material Adverse Event having occurred at any time in the period between the
date of this Agreement and the Completion Date which cannot be remedied or, if
capable of remedy, is not remedied within 60 Business Days following
notification by the Buyer if the Buyer (acting in good faith and reasonably)
determines that the event which has occurred is capable of remedy;

(c)
the steps relating to the Pre-Completion Reorganisation set out in Schedule 14
having been completed;


19

--------------------------------------------------------------------------------




(d)
renewal of the SGM Administration Services Agreement, the Tri-Party Agreement,
the Tax Sharing Agreement and the An Bang Insurance Policy in the form annexed
hereto subject to any changes or amendments as the Seller may agree provided
always that (i) the Seller shall negotiate such changes or amendments in good
faith, and (ii) where any changes or amendments have an adverse impact on any
member of the CCPH Group, the Seller may not agree to such changes or amendments
without the consent of the Buyer. For the purposes of this Clause 4.1(d),
adverse impact shall mean an impact which, in aggregate, has a financial impact
to the CCPH Group in excess of US$50,000;

(e)
no Notice of Termination having been received from any one or more of the Top
Three Customers in respect of any contract to which such Top Three Customer is a
party (which Notice of Termination has not been withdrawn by the relevant Top
Three Customer by the Completion Date);

(f)
Shanghai Response having received the Waiver Letter prior to the Completion
Date;

(g)
CCPH having received written confirmation from Car Garantie of its waiver of its
right to terminate the Car Garantie Agreement as a result of the proposed change
of control of CCPH pursuant to this Agreement

(h)
CCPH and Car Garantie having entered into a new agreement in relation to Germany
which (save in respect of competition provisions) in the form of the Car
Garantie Agreement subject to such changes or amendments as the Seller may
agree, provided always that (i) the Seller shall negotiate such changes or
amendments in good faith, and (ii) where any changes or amendments have an
adverse impact on any member of the CCPH Group, the Seller may not agree to such
changes or amendments without the consent of the Buyer. For the purposes of this
Clause 4.1(h), adverse impact shall mean an impact which, in aggregate, has a
financial impact to the CCPH Group in excess of US$100,000 per annum.
Notwithstanding Schedule 3, the parties agree that in the period between the
date hereof and the Completion Date, the Seller shall be entitled, at its own
expense, to pay or to direct a relevant member of the CCPH Group to pay, prior
to the Completion Date, whatever amounts the Seller may deem is necessary in
excess of US$100,000 per annum in order to finalise the Car Garantie agreement
for Germany, but shall not be entitled to charge such amounts back to the Buyer;

(i)
delivery of evidence that the steps set out in paragraphs 1 and 4 of Schedule 15
(Brazilian Employees steps) (which are required to have occurred at Completion)
have occurred;

(j)
delivery of the CCP Brazil Satisfaction of Condition Precedent Letter confirming
that CCPL has complied with its obligations under the CCP Brazil Letter of
Support; and


20

--------------------------------------------------------------------------------




(k)
delivery of the Auto Finance Agreements in a form reasonably acceptable to the
Buyer and the Seller, duly executed by all parties thereto, to take effect from
the Completion Date. The Buyer shall act in good faith in relation to this
Clause 4.1(k) and in accordance with the agreed principles in the heads of terms
related to the Auto Finance Agreements as set out in the Annexes to this
Agreement.

4.2
Obligations on the Buyer regarding satisfaction of the Conditions

(a)
Subject to Clause 4.2(b), the Buyer and the Seller shall (save in respect of the
Condition set out in Clause 4.1(b)) use all reasonable endeavours to procure the
satisfaction of the Conditions as soon as possible after the date of this
Agreement and in any event prior to the Long Stop Date.

(b)
Without prejudice to Clause 4.2(a), the Buyer shall, and shall procure that each
member of the Buyer's Group that will acquire control (within the meaning of
s181 FSMA) of the FSA Regulated Entities shall:

(i)
submit to the FSA, within ten Business Days after the date of this Agreement, an
application (and supporting documentation) under s178 FSMA which the Buyer
(acting reasonably) regards as duly complete in respect of the Buyer's (and each
member of the Buyer's Group that will acquire control of the FSA Regulated
Entities) proposed acquisition of control of the FSA Regulated Entities and any
other necessary filings or notifications in connection with the transaction
contemplated by this Agreement (the "FSA Applications");

(ii)
promptly take all such actions (or procure the taking of them) as are necessary
or desirable to facilitate the satisfaction of the FSA Condition, including
taking all reasonable steps to ensure that any conditions imposed by the FSA
pursuant to s189(4)(b)(i) FSMA are fulfilled as soon as reasonably practicable,
provided, that notwithstanding anything herein to the contrary, neither the
Seller nor the Buyer shall be obligated to agree to any arrangement that would:

(A)
require or involve the sale, disposition, or separate holding, through the
establishment of a trust, or otherwise, of any material portion of either the
CCPH Group or any of its material assets or properties acquired pursuant to this
Agreement, or material portion of any of the assets, properties or business of
the Buyer or any of its affiliates, or the making of any material debt, material
equity investment or material capital contribution in any of the CCPH Group or
in the Buyer or any of its affiliates;

(B)
require or involve any material modification of the existing capital structure
of any of the CCPH Group or of the Buyer or any of its affiliates;


21

--------------------------------------------------------------------------------




(C)
involve any material requirement or restriction on the business of any of the
CCPH Group or any business of the Buyer or any of its affiliates; or

(D)
otherwise be reasonably likely to materially adversely impact the economic, tax
or business benefits to any of the CCPH Group, the Buyer or its affiliates of
the transactions contemplated hereby, taken as a whole

(each of the circumstances in (A), (B), (C) or (D) being a "Burdensome
Condition"); provided, that for purposes of (A), "material" shall mean an amount
greater than 10% of Measurement Book Value and/or the entirety of the business
in Brazil; for purposes of (B), "material" shall mean an amount greater than 15%
of Measurement Book Value; and for purposes of (C) and (D), "material" shall
mean an amount greater than 15% of the CCPH Group's revenues in the 12 month
period ending on 31 July 2012, save that any right on the part of the Buyer not
to proceed to Completion in connection with any Burdensome Condition shall not
be exercisable in circumstances where the Burdensome Condition is as a result of
a material change between the current business plan of the CCPH Group and the
business plan of the CCPH Group which is submitted by or on behalf of the Buyer
as part of the FSA Applications or as a result of any changes subsequently made
by or on behalf of the Buyer to such business plan submitted by or on behalf of
the Buyer to the FSA; and
(iii)
provide the Seller and the FSA Regulated Entities with such assistance as may
reasonably be required in connection with the Condition set out in Clause
4.1(a).

(c)
Without prejudice to the generality of the Buyer's obligations under Clauses
4.2(a) and 4.2(b), the Buyer shall, where required to do so in order to procure
the satisfaction of the FSA Condition, use all reasonable endeavours to comply
as soon as reasonably practicable with any request by the FSA for further
information on any aspect of the business of any member of the Buyer's Group or
further information in relation to, or clarification of, any aspect of the FSA
Applications (including any request pursuant to s190 FSMA).

(d)
The Buyer undertakes to keep the Seller reasonably and appropriately informed
about progress regarding the FSA Applications and undertakes to:

(i)
keep the Seller (or advisers nominated by the Seller) reasonably and
appropriately informed at all times of the progress of the FSA Applications and,
in progressing such applications, the Buyer shall consult with, and have regard
to any comments made by or on behalf of, the Seller; and

(ii)
if the Buyer is requested by the FSA to attend meetings with the FSA it shall
notify the Seller and, if the Seller so requests, consider in good faith any


22

--------------------------------------------------------------------------------




request by the Seller or the FSA Regulated Entities to be represented at such
meetings.
4.3
Obligations on the Seller regarding satisfaction of the FSA Condition

The Seller shall (and shall procure that CCPH and each FSA Regulated Entity
shall) provide in a timely manner such information about the business of each of
the FSA Regulated Entities as the Buyer reasonably requests to make the FSA
Applications and any subsequent submissions and responses to the FSA and provide
such assistance as the Buyer shall reasonably require in connection with the FSA
Applications.
4.4
Costs relating to the FSA Condition

Any costs to be incurred in respect of the satisfaction of the FSA Condition
shall be borne by the party incurring the same.
4.5
Evidence of satisfaction of the FSA Condition

The FSA Condition shall be satisfied by the first to occur of the following:
(a)
the delivery to either party by the FSA of notice in writing in accordance with
s189 FSMA that it has approved the acquisition (as defined in s191G FSMA) of
control of the FSA Regulated Entities by the Buyer (provided that such approval
does not include a Burdensome Condition); and

(b)
the assessment period (as defined in s189(1) FSMA) having elapsed without the
FSA having given, in relation to the FSA Regulated Entities, notice under
s189(4)(a) or a notification under s189(4)(b) or a notification under s189(6)(b)
that the application for consent is incomplete, so that the FSA may be treated
under s189(6) FSMA as having approved the acquisition of control over the FSA
Regulated Entities.

4.6
Waiver of Conditions

(a)
Without prejudice to any other rights which it has under this Agreement and
subject to Clause 4.6(b), the Buyer may waive (to the extent thought fit by the
Buyer) all or any of the Conditions set out in Clause 4.1 (save for that
Condition set out in Clause 4.1(a) or any part of it).

(b)
In the event that the Condition set out in Clause 4.1(k) is not satisfied at
such time as all other Conditions in Clause 4.1 are satisfied or waived in
accordance with Clause 4.6(a) above, such Condition 4.1(k) shall be deemed
immediately and automatically waived and, in such event, the Seller shall be
obliged to pay the Buyer the sum of US$5 million (such sum to be deducted from
the Initial Purchase Price).

(c)
If the Condition at Clause 4.1(k) is waived pursuant to Clause 4.6(b) above,
then the Buyer undertakes that, in consideration for the payment made under
Clause 4.6(b) and for the benefit of the Seller, GMAC UK Plc and any relevant
member of the


23

--------------------------------------------------------------------------------




Seller's Group, it will not and it will procure that neither the Company nor any
other member of the CCPH Group or the Buyer's Group shall from time to time,
directly or indirectly, alone or with, through or as any manager, adviser,
consultant, partner, employee or agent for any person during the Restricted
Period:
(i)
carry on, be employed or otherwise be engaged, concerned or interested in
(whether for reward or otherwise) in any Restricted Business with, through or
which has been introduced to it in each case by any Restricted GM UK Dealer in
the Prohibited Area; or

(ii)
take any step to solicit any Restricted Business through or from or in any way
encourage the introduction to it by any Restricted GM UK Dealer of any
Restricted Business in the Prohibited Area.

(d)
The Buyer (on behalf of itself and each member of the CCPH Group and the Buyer's
Group) agrees with the Seller that:

(iii)
the restrictive covenants in Clause 4.6(c) are reasonable and necessary having
regard to the consideration paid; and

(iv)
specifically that the Restricted Period is fair and reasonable,

and that having regard to such matters those covenants do not work harshly on
it. If any part of this Clause 4.6 is found for any reason to be illegal,
invalid or unenforceable then it shall apply with the minimum modification
necessary to make it legal, valid and enforceable.
(e)
If any member of the Buyer’s Group (including the CCPH Group) acquires either:

(i)
the entire issued share capital of a company; or

(ii)
the assets and liabilities of a business,

which in each case is engaged in the Restricted Business, such acquisition shall
not breach the provisions of Clause 4.6 (c) provided that such Restricted
Business is not a material part of such acquired company or business (as
relevant). For the purposes of this Clause 4.6(e) only, "material" shall mean
that the Restricted Business of the acquired company or business represents more
than 15% of such acquired company's or business' overall revenue.
(f)
The restrictions in Clause 4.6 shall not operate to prohibit the Buyer or any
member of the Buyer’s Group (including the CCPH Group with effect from
Completion) from time to time (alone or with any associated person) from holding
up to 10% of the shares of any company or group engaged in any Restricted
Business, the shares of which are listed or dealt in on a recognised stock
exchange.

(g)
For the purposes of this clause 4.6:

"GAP Insurance" means those guaranteed asset protection insurance products
provided by the CCPH Group or any member of the Buyer's Group which are
currently being marketed

24

--------------------------------------------------------------------------------




by GMAC UK plc through (inter alia) Restricted GM UK Dealers being 'Purchase
Price Refund Gap', 'Equivalent Vehicle Purchase Refund' or any other guaranteed
asset protection products branded 'ValueGuard';
"Prohibited Area" means England, Wales, Scotland and the Channel Islands;
"Restricted Business" means the underwriting, claims processing, administration
and/or arranging of GAP Insurance for Restricted GM UK Dealers or their
customers as introduced by or through Restricted GM UK Dealers (excluding any
such activities conducted by members of the CCPH Group with or as introduced to
it by or through the Unrestricted GM UK Dealers);
"Restricted GM UK Dealers" means all motor dealers (other than any Unrestricted
GM UK Dealers) with whom General Motors UK Limited has in place, as at the
Completion Date, a franchise or distribution agreement for the sale of Vauxhall,
Chevrolet or any other vehicles manufactured for or supplied to such dealers by
or for General Motors UK Limited (but, for the avoidance of doubt, where any
such franchise or distribution agreement in place with any Restricted GM UK
Dealer is terminated by a relevant General Motors group company or is
surrendered by any Restricted GM UK Dealer, such Restricted GM UK Dealer shall
no longer be treated as being a Restricted GM UK Dealer for the purposes of this
Clause 4.6);
"Restricted Period" means the period of one year after the Completion Date; and
"Unrestricted GM UK Dealers" means JCT600, Bristol Street and Marshall.
(h)
The parties acknowledges that to the extent the Auto Finance Agreements expire
by the passing of time prior to the Completion Date, the parties shall procure
that the parties to those agreements shall enter into such extension agreements
as are required to ensure that they are extended to the Completion Date on the
same terms. In addition, and notwithstanding the foregoing, the parties shall
use reasonable endeavours to negotiate and co-operate in good faith to enter
into the Auto Finance Agreements based on the principles set out in the heads of
terms referred to in the definition of Auto Finance Agreements and which are
annexed to this Agreement.

(i)
For the avoidance of doubt, and in relation to any restrictive covenant imposed
pursuant to the GAP Agreement, the references to "the Completion Date" in each
of the definition of Restricted GM UK Dealers and the definition of Restricted
Period, each in Clause 4.6(g) above, shall be deleted and replaced by references
to " the date on which the GAP Agreement terminates".

4.7
Notification of other party

Upon either party becoming aware that a Condition:
(a)
has been satisfied;

(b)
will or is likely to be delayed in satisfaction beyond the Long Stop Date; or


25

--------------------------------------------------------------------------------




(c)
has become incapable of satisfaction by the Long Stop Date,

that party shall immediately notify the other party of that fact and shall
supply to the other party written evidence (if available) of the satisfaction of
the relevant Condition or (as the case may be) a written explanation for the
delay in satisfaction or for the relevant Condition having become incapable of
satisfaction.
4.8
If Conditions not satisfied

In the event that any Condition is not satisfied, or waived by the Buyer in
accordance with this Agreement, on or before the Long Stop Date, all rights and
obligations of the parties under this Agreement (except under Clause 10
(Confidentiality and announcements), Clause 12 (Costs), Clause 15 (Liability and
invalidity), Clause 20 (Notices) and Clause 21 (Governing law and jurisdiction))
shall terminate and no party shall have any claim against any other, but without
prejudice to the accrued rights and obligations of the parties before that
termination.
4.9
Conduct between exchange and Completion

The Seller undertakes that it shall procure that between the date of this
Agreement and Completion or the earlier termination of this Agreement in
accordance with its terms, each of the members of the CCPH Group shall comply
with the Pre-Completion Undertakings to the extent set out in Schedule 3
(Pre-Completion Undertakings).
4.10
Actions relating to the FSA following Completion

As soon as reasonably practicable following Completion (and in any event within
five Business Days thereafter), the Buyer shall:
(a)
notify the FSA that the change in control of the FSA Regulated Entities has
taken place; and

(b)
procure that the FSA Regulated Entities shall notify the FSA of any person who
ceases to perform a controlled function (within the meaning of s59(3) FSMA) in
the appropriate form.

4.11
Documents to be delivered at exchange

The Seller shall deliver to the Buyer at the date hereof the duly executed CCP
Brazil Letter of Support.
5.
COMPLETION

5.1
Completion

(a)
Subject to Clauses 5.1(b) and (d) below, Completion shall have economic effect
at 11.59 p.m. on the last day of the calendar month in which all of the
Conditions have been satisfied or waived by the Buyer provided that, in either
case, the date on which the Conditions have been satisfied or waived by the
Buyer is on or before the Long Stop Date.


26

--------------------------------------------------------------------------------




(b)
The parties agree that there shall be at least four Business Days between the
date on which the last of the Conditions to be satisfied or waived by the Buyer
is so satisfied or waived and Completion. Accordingly, if such period is less
than four Business Days, Completion shall take place on the last day of the
following calendar month unless the parties agree otherwise.

(c)
Completion shall take place (at the offices of the Seller's Lawyers) on the last
day of the calendar month provided that such date is a Business Day. If it is
not a Business Day, Completion shall take place on the next following Business
Day.

(d)
If Completion is due to occur on the last Business Day of any calendar month,
the parties agree that Completion shall have economic effect at 00.01 a.m. (New
York time) on the first Business Day of the next following calendar month.

5.2
Completion arrangements

(a)
At Completion, the Seller and the Buyer shall do all (but not part only, unless
the parties agree otherwise in writing) of those things listed in Schedule 2
(Completion arrangements).

(b)
If either party fails or is unable to comply with any of its obligations under
Schedule 2 (Completion arrangements) (except, in the case of the Seller, its
obligations under paragraph 1(b) provided always that this exception shall apply
only where the Seller has used all reasonable efforts to comply with such
obligation) (for the purposes of this Clause 5.2, the "Defaulting Party") on the
Completion Date, then the other party may:

(i)
defer Completion (by notice to the Defaulting Party) to a date (being a Business
Day) not less than 10 nor more than 20 Business Days after that date (in which
case the provisions of this Clause 5.2 shall apply to Completion as so
deferred); or

(ii)
proceed to Completion so far as practicable but without prejudice to that
party's rights where the Defaulting Party has not complied with its obligations
under this Agreement.

(c)
If the Defaulting Party fails or is unable to comply with any of its obligations
under Schedule 2 (Completion arrangements) on Completion (subject to Clause
5.2(b)) or any date to which Completion is deferred in accordance with Clause
5.2(b), the other party shall have the right, in addition to its rights in
Clause 5.2(b), to terminate this Agreement on such date by notice to the
Defaulting Party.

(d)
If this Agreement is terminated in accordance with Clause 5.2(c), all rights and
obligations of the parties under this Agreement (except under Clause 10
(Confidentiality and announcements), Clause 12 (Costs), Clause 15 (Liability and
invalidity), Clause 20 (Notices) and Clause 21 (Governing law and jurisdiction))


27

--------------------------------------------------------------------------------




shall terminate and no party shall have any claim against the other, but without
prejudice to the accrued rights and obligations of the parties before
termination.
5.3
Completion and Post-Completion balance sheets

Following Completion, the Seller and the Buyer shall comply with their
obligations in relation to the preparation and agreement of the Completion
Balance Sheet and Post-Completion Balance Sheet in accordance with the
provisions of Schedule 8 (Purchase price adjustments).
6.
SELLER'S WARRANTIES

6.1
Seller's Warranties

(a)
Subject to Clauses 6.2 and 6.4, as at the date of this Agreement, the Seller
warrants to the Buyer (for itself and as trustee for its successors in title) in
terms of the Seller's Warranties.

(b)
The Seller's Warranties are qualified to the extent, but only to the extent, of
those matters Disclosed in the Disclosure Letter or the Supplementary Disclosure
Letter and for this purpose "Disclosed" means fairly disclosed in such a manner
and in such detail as to enable a reasonable buyer to make an informed and
accurate assessment of the matter concerned. For the avoidance of all doubt, no
matter Disclosed in the Supplementary Disclosure Letter shall qualify any of the
Seller's Warranties which are given as at the date of this Agreement.

(c)
In a Seller's Warranty, where any statement is qualified as being made so far as
the Seller is aware or any similar expression, it has been so qualified after
due and careful enquiries by the Seller of the persons set out in Schedule 11
(List of persons of whom enquiries have been made).

(d)
Each of the Paragraphs of Schedule 4 (Seller's Warranties):

(i)
shall be construed as a separate and independent warranty; and

(ii)
unless expressly provided in this Agreement, shall not be limited by reference
to any other Paragraph of Schedule 4 (Seller's Warranties) or by any other
provision of this Agreement or the Deed of Tax Covenant,

and the Buyer shall have a separate claim and right of action in respect of
every breach of a Seller's Warranty.
(e)
The Seller agrees with the Buyer (for itself and as trustee for each member of
the CCPH Group and such companies' directors, employees, agents and advisers) to
waive any right or claim which it may have in respect of any misrepresentation
or error in, or omission from any information or opinion supplied or given by
any member of the CCPH Group and/or any of their respective directors, officers,
employees or agents in the course of negotiating this Agreement or the Deed of
Tax


28

--------------------------------------------------------------------------------




Covenant or in preparing the Disclosure Letter or the Supplementary Disclosure
Letter and that any such right or claim shall not constitute a defence to any
claim by the Buyer under or in relation to this Agreement or the Deed of Tax
Covenant.
(f)
The Seller's Warranties shall not in any respect be extinguished or affected by
Completion.

6.2
Supplementary Disclosure Letter

(a)
The Seller further warrants to the Buyer (for itself and as trustee for its
successors in title) that each of the Seller's Warranties shall be deemed to be
repeated at Completion with reference to the facts and circumstances then
prevailing, and for this purpose a reference in any of the Seller's Warranties
to the date of this Agreement shall be construed as a reference to the
Completion Date.

(b)
The Seller may Disclose in the Supplementary Disclosure Letter

(i)
any matters arising after the date hereof ("New Matters") and

(ii)
updates on any matters previously disclosed in the Disclosure Letter including
if there is no change to any matter previously disclosed ("Updates").

(c)
The Seller shall be liable in damages to the Buyer in respect of any Losses
arising out of any breach of the Seller's Warranties resulting from:

(i)
any specific matter which was not Disclosed in the Disclosure Letter and any
specific matter which was not Disclosed in the Supplementary Disclosure Letter
to the extent its absence gives rise to a breach of Warranty;

(ii)
any New Matters Disclosed in the Supplementary Disclosure Letter; or

(iii)
any Updates Disclosed in the Supplementary Disclosure Letter, to the extent that
any part of such Update includes or relates to information and/or knowledge of
which the Seller was aware at the date hereof and which was not disclosed in the
Disclosure Letter and which absence gives rise to a breach of Warranty,

in each case to the extent that such matters are not reflected or contemplated
in the Initial Purchase Price, the Completion Purchase Price, the Final Purchase
Price, the Completion Balance Sheet or Post-Completion Balance Sheet, provided
that, such matters were not (i) a result of any action taken which is or was
contemplated or required by the Transaction Documents, or (ii) specifically
approved by the Buyer in writing.
6.3
Limitations on Warranty claims

The liability of the Seller under the Seller's Warranties and Clause 6.2(c)
shall (except in the case of fraud) be limited as set out in Schedule 5
(Limitations on claims).

29

--------------------------------------------------------------------------------




6.4
Certain Seller's Warranties specific

The only Seller's Warranties given:
(a)
in respect of regulatory and compliance matters are those set out in Paragraph 9
(Regulatory and compliance) of Schedule 4 (Seller's Warranties) and other
Seller's Warranties shall be deemed not to be given in relation to regulatory
and compliance matters;

(b)
in respect of Intellectual Property are those set out in Paragraph 12 (Company
Intellectual Property) of Schedule 4 (Seller's Warranties) and the other
Seller's Warranties shall be deemed not to be given in relation to Intellectual
Property and licences of it;

(c)
in respect of information technology are those set out in Paragraph 13 (Core IT
Systems) of Schedule 4 (Seller's Warranties) and the other Seller's Warranties
shall be deemed not to be given in relation to Core IT Systems and licences of
it;

(d)
in respect of employment matters including pensions and other benefits are those
set out in Paragraphs 14 (Employees) and 15 (Pensions) of Schedule 4 (Seller's
Warranties) and the other Seller's Warranties shall be deemed not to be given in
relation to employment matters or pensions or other benefits;

(e)
in respect of the Properties are those set out in Paragraph 16 (Properties) of
Schedule 4 (Seller's Warranties) and the other Seller's Warranties shall be
deemed not to be given in relation to the Properties;

(f)
in respect of the Environment are those set out at Paragraph 17 (Environment) of
Schedule 4 (Seller's Warranties) and the other Seller's Warranties shall be
deemed not to be given in relation to the Environment;

(g)
in respect of Tax are those set out in Paragraph 18 (Taxation) of Schedule 4
(Seller's Warranties) and the other Seller's Warranties shall be deemed not to
be given in relation to Tax; and

(h)
in respect of competition and anti-trust matters are those set out in Paragraph
21 (Competition matters) of Schedule 4 (Seller's Warranties) and the other
Seller's Warranties shall be deemed not to be given in relation to competition
and anti-trust matters.

6.5
No right of rescission

Save as set out in Clause 4.8 (If Conditions not satisfied), Clause 5.2(c) and
Clause 9 and save in relation to any fraud on the part of the Seller, the sole
remedy of the Buyer for any breach of this Agreement shall be damages and the
Buyer acknowledges that it shall have no right to rescind this Agreement in any
circumstances and irrevocably waives any other remedies (including under common
law) which it may have in relation to any breach of this Agreement.

30

--------------------------------------------------------------------------------




6.6
No liability for technical reserves etc.

(a)
The Buyer acknowledges and agrees with the Seller that the Buyer is responsible
for assessing the extent to which it requires appropriate independent actuarial
advice relating to any amounts reserved by any member of the CCPH Group for
payment of outstanding claims (including case reserves, reserves for incurred
but not reported or not enough reported claims and claims handling costs, loss
adjustment expenses or uncollectible reinsurance) (for the purposes of this
Clause, the "Reserves").

(b)
None of the Seller's Warranties nor any other provision of this Agreement nor
any matter Disclosed shall be construed as a representation or warranty as to
any judgment based on actuarial principles, practices or analyses by whomsoever
made or as to the future fulfilment of any assumption or otherwise concerning
the Reserves including:

(i)
whether such Reserves are adequate or sufficient; or

(ii)
whether such Reserves were calculated, established or determined in accordance
with any actuarial, statutory or other standard, or concerning any financial
statement "line item" or assets, liability or equity amount which would be
affected thereby. In particular and without prejudice to the generality of the
foregoing:

(A)
notwithstanding anything otherwise contained in this Agreement, no provision of
any such document shall be construed as constituting, directly or indirectly,
such a representation or warranty and none of the Seller or any member of the
Seller's Group nor any of its or their officers, employees or advisers shall be
under any liability to any member of the Buyer's Group (including the CCPH
Group) or any other person to the extent that (for whatever reason) that member
of the Buyer's Group (including the CCPH Group) or other person suffers any loss
or liability as a consequence of its, or its advisers', assessment of the
adequacy of the amount of the Reserves being in any way inaccurate, including
any liability under any other representations or warranty contained in this
Agreement;

(B)
no representation or warranty is made by or on behalf of the Seller or any
member of the Seller's Group as to the accuracy of any forecasts, assumptions,
estimates, calculations, projections, statements of intent or statements of
honestly expressed opinion contained in any actuarial information provided to or
made available to the Buyer to the extent they relate to the Reserves; and

(C)
if there is any conflict between the provisions of this Clause 6.6 and any other
provision of this Agreement or of any document to be


31

--------------------------------------------------------------------------------




executed pursuant to this Agreement, the provisions of this paragraph shall
prevail.
7.
BUYER'S WARRANTIES

The Buyer warrants and represents to the Seller that:
(a)
the Buyer has full power and authority, without requiring or obtaining the
consent of its shareholders or any other person, authority and body, to enter
into and perform this Agreement, the Deed of Tax Covenant and any other document
to be executed by it pursuant to or in connection with this Agreement, and this
Agreement and the Deed of Tax Covenant each constitute valid and binding
obligations on the Buyer in accordance with their respective terms;

(b)
the Buyer is entering into this Agreement on its own behalf and not on behalf of
any other person;

(c)
the execution and delivery of, and the performance by the Buyer of its
obligations under, this Agreement, the Deed of Tax Covenant and any other
document to be executed by it pursuant to or in connection with this Agreement
will not:

(i)
result in a breach of any provision of its memorandum or articles of
association; or

(ii)
result in a breach or violation of any agreement, licence or other instrument or
of any order, judgment or decree of any court or governmental agency or
regulatory body to which the Buyer is a party or by which the Buyer is bound or
of any applicable law;

(d)
all consents, permissions, approvals (other than those which are the subject
matter of Clause 4.1(a) (Conditions)) and agreements of shareholders of the
Buyer or any other third parties which are necessary for the Buyer to obtain in
order to enter into and perform this Agreement, the Deed of Tax Covenant and any
other document to be executed by it pursuant to or in connection with this
Agreement in accordance with their respective terms have been unconditionally
obtained in writing and have been disclosed in writing to the Seller;

(e)
neither the Buyer nor any member of the Buyer's Group nor its or their
respective employees, agents or advisers has knowledge (whether actual, imputed
or constructive) of any facts or matter which would or may constitute a breach
of any of the Seller's Warranties or otherwise give rise to any liability on the
part of the Seller under any other provision of this Agreement, the Deed of Tax
Covenant or any other document to be executed by it pursuant to or in connection
with this Agreement;

(f)
the Buyer is either (i) an investment professional for the purposes of Article
19 of the Financial Services and Markets Act 2000 (Financial Promotion) Order
2005 (as


32

--------------------------------------------------------------------------------




amended) (for the purposes of this Clause, the "Financial Promotion Order"); or
(ii) a high net worth entity for the purposes of Article 49 of the Financial
Promotion Order; and
(g)
neither the Buyer nor any member of the Buyer's Group nor, so far as the Buyer
is aware its or their respective employees, agents or advisers, is entitled to
receive from any member of the CCPH Group any finder's fee, brokerage or
commission or other benefit in connection with the sale of the Shares and
neither the Buyer, nor any member of the Buyer's Group has paid or agreed to pay
any finder's fee, brokerage or commission or other benefit in connection with
the sale of the Shares to any member of the CCPH Group or any of their
respective directors, officers, employees, consultants or agents (save in
relation to the new service contracts between certain senior management and the
Buyer).

8.
COVENANT OF ALLY FINANCIAL

8.1
Interpretation

In this Clause:
"Prohibited Area" means any jurisdiction, other than the US and Canada, in which
any member of the CCPH Group undertakes any Restricted Business immediately
prior to Completion;
"Restricted Business" means the underwriting, claims processing, administration
and/or arranging of vehicle service contracts, auto extended warranty contracts
and insurances and similar products (e.g. Cosmetic, Tyre, Alloy and MOT
insurances), floor plan insurances, service plans (routine and scheduled
maintenance costs), GAP insurance and the reinsurance of all such products and
contracts (excluding in each case any such activities conducted by the
Auto-Finance division of the Seller's Group as at the date of this Agreement
(such activities including earning fee income from the distribution of insurance
and reinsurance products in any jurisdiction and any extension or development of
any such activities in the ordinary course of the Auto-Finance division of the
Seller's Group's business; and
"Restricted Period" means the period of three years after the Completion Date.
8.2
Covenant

Subject to Clause 8.6, Ally Financial, on behalf of itself and all the companies
of which Ally Financial is from time to time the holding company (together, for
the purposes of this Clause, the "Ally Financial Group") undertakes with the
Buyer that it shall not and shall procure that no member of the Ally Financial
Group from time to time, shall directly or indirectly, alone or with, through or
as any manager, adviser, consultant, partner, employees or agent for any person
during the Restricted Period:
(a)
carry on, be employed or otherwise be engaged, concerned or interested in
(whether for reward or otherwise):

(i)
Restricted Business in the Prohibited Area; or


33

--------------------------------------------------------------------------------




(ii)
Restricted Business in the US or Canada relating to Aston Martin and Bentley,

in competition with any member of the CCPH Group provided always that nothing in
this Clause 8.2(a) shall apply to restrict or limit GMAC-SAIC Automotive Finance
Company Limited from conducting or continuing to conduct its activities in the
ordinary course of business; or
(b)
solicit or entice away or endeavour to solicit or entice away from any member of
the CCPH Group any persons who are Band 2D and Above Personnel on the Completion
Date, whether or not that person would commit any breach of their contract of
employment by reason of leaving the service of that member of the CCPH Group.
This Clause 8.2(b) shall not apply as regards any Band 2D and Above Personnel
whose employment with the CCPH Group has been terminated by the relevant member
of the CCPH Group (whether with or without good cause).

Without prejudice to Clause 8.6, the restrictions in Clause 8.2 shall not
operate to prohibit Ally Financial or any member of the Ally Financial Group
from time to time (alone or with any associated person) from holding up to 10%
of the shares of any company or group engaged in any Restricted Business, the
shares of which are listed or dealt in on a recognised stock exchange.
8.3
Use of names

(a)
Ally Financial undertakes with the Buyer that it shall not, and shall procure
that no member of the Ally Financial Group from time to time shall, directly or
indirectly, alone or with, through or as any manager, adviser, consultant,
partner, or agent for any person during the Restricted Period following
Completion:

(i)
engage in any trade or business or be associated with any person, firm or
company engaged in any trade or business using the name Car Care Plan, any name
incorporating the words Car Care Plan or any name which is intended or likely to
be confused with any such name (for the purposes of this Clause, the "CCPH
Names") or using the name Shanghai Response, any name incorporating the words
Shanghai Response, or any name which is intended or likely to be confused with
any such name; or

(ii)
in the course of carrying on any trade or business, claim, represent or
otherwise indicate any association with any member of the CCPH Group or, for the
purpose of obtaining or retaining any business or custom, claim, represent or
otherwise indicate any past association with any member of the CCPH Group.

8.4
Proprietary Information

Subject to the exceptions contained in Clause 10.2 (Exceptions) (to the extent
applicable), Ally Financial undertakes with the Buyer and each member of the
CCPH Group that it shall not, and shall procure that no member of the Ally
Financial Group shall, directly alone or with, through or as any

34

--------------------------------------------------------------------------------




manager, adviser, consultant, partner or agent for any person, with or without
the prior consent of the Buyer, use, whether on its own behalf or on behalf of
any third party, divulge to any third party, any Proprietary Information
relating to any member of the CCPH Group. After a period of five years from
Completion, Ally Financial may destroy any Proprietary Information of the CCPH
Group and provide confirmation or certification of such destruction and on the
production of such evidence, Ally Financial's obligations under this Clause 8.4
shall cease.
8.5
Reasonableness

Ally Financial agrees with the Buyer and each member of the CCPH Group that the
restrictive covenants in Clause 8 are reasonable and necessary for the
protection of the value of the Shares and each member of the CCPH Group and that
having regard to that fact those covenants do not work harshly on it.
8.6
No breach of Clause 8

(a)
In the event that Ally Financial or any other member of the Ally Financial Group
at that time (together, for the purposes of this Clause, the "Target Group")
(directly or indirectly) is the subject of a change of control, this Clause 8
shall not restrict or prohibit in any way either the new ultimate parent
undertaking (direct or indirect) of Ally Financial or any of the subsidiary
undertakings (direct or indirect) of the new ultimate parent undertaking (being
its subsidiary undertakings immediately prior to completion of the acquisition
of Ally Financial (directly or indirectly)) (together such new ultimate parent
undertaking and its subsidiary undertakings being, for the purposes of this
Clause, the "Third Party Group") from carrying on or engaging in the Restricted
Business in the Prohibited Area, but, for the avoidance of all doubt, this
Clause 8 shall, to the extent then extant, continue to apply in accordance with
its terms to a company which is both a member of the Third Party Group and also
a member of the Target Group (including Ally Financial). Ally Financial agrees
to act in good faith and shall not engage in any internal reorganisation for the
primary purpose of circumventing the provisions of Clause 8.2(a) and (b).

(b)
If any member of the Ally Financial Group (but excluding any member of any Third
Party Group) acquires either:

(i)
the entire issued share capital of a company; or

(ii)
the assets and liabilities of a business,

which in each case is engaged in the Restricted Business, such acquisition shall
not breach the provisions of this Clause 8 provided that such Restricted
Business is not a material part of such acquired company or business (as
relevant). For the purposes of this Clause 8.6(b) only, "material" shall mean
that the Restricted Business of the acquired company or business represents more
than 15% of such acquired company's or business' overall revenue.
(c)
For the avoidance of doubt, nothing in Clause 8.2(a) shall apply to restrict or
limit the Auto-Finance division of the Seller's Group conducting and continuing
to conduct its activities as at the date of this Agreement, including earning
fee income from the


35

--------------------------------------------------------------------------------




distribution of insurance and reinsurance products in any jurisdiction and any
extension or development or any such activities in the ordinary course of the
Auto-Finance division of the Seller's Group business provided that no
Proprietary Information of the CCPH Group shall be used by the Auto-Finance
division of the Seller's Group at any time for any purpose (subject to the
exceptions contained in Clause 10.2 (Exceptions) (to the extent applicable)).
8.7
Capacity of Ally Financial

(a)
Ally Financial hereby confirms that it is entering into each obligation imposed
on it by this Clause 8 on behalf of itself and each member of the Ally Financial
Group.

(b)
Ally Financial warrants to the Buyer that:

(i)
Ally Financial has full power and authority, without requiring or obtaining the
consent of its shareholders or any other person, authority and body, to enter
into and perform its obligations under this Agreement and any other document to
be executed by it pursuant to or in connection with this Clause 8, and its
obligations under this Agreement constitute valid and binding obligations on
Ally Financial in accordance with its terms;

(ii)
Ally Financial is entering into this Agreement on its own behalf and on behalf
of all members of the Ally Financial Group and Ally Financial is duly authorised
to enter into this Agreement on behalf of all members of the Ally Financial
Group as at the date of this Agreement;

(iii)
the execution and delivery of, and the performance by Ally Financial of its
obligations under this Agreement and any other document to be executed by it
pursuant to or in connection with this Clause 8 will not:

(A)
result in a breach of any provision of its certificate of incorporation and
by-laws; or

(B)
result in a breach or violation of any agreement, licence or other instrument or
of any order, judgment or decree of any court or governmental agency or
regulatory body to which Ally Financial is a party or by which Ally Financial is
bound or of any applicable law;

(c)
all consents, permissions, approvals and agreements of shareholders of Ally
Financial or any other third parties which are necessary for Ally Financial to
obtain in order to enter into and perform its obligations under this Agreement,
and any other document to be executed by it pursuant to or in connection with
this Clause 8 in accordance with its terms have been unconditionally obtained in
writing and have been disclosed in writing to the Seller.

8.8
Use of GM colours and font in the CCPH Logo


36

--------------------------------------------------------------------------------




(a)
The Buyer acknowledges that General Motors Company and General Motors LLC own
Intellectual Property rights which incorporate the colours blue (Pantone 2728C)
and orange (Pantone 144C) and the fonts known as Thesis The Sans or Thesis The
Serif. It is agreed that the Seller shall indemnify and hold harmless the Buyer
and each member of the CCPH Group either for the period of 12 months following
Completion or until such time as the CCPH Group ceases to use the CCPH logo,
whichever is earlier (the "Period"), against all Losses incurred, suffered or
sustained by the Buyer or any member of the CCPH Group which may arise out of or
be occasioned or suffered in consequence or in connection with any claim, action
or demand by General Motors Company or General Motors LLC that the use of the
colours blue (Pantone 2728C) and orange (Pantone 144C) with the fonts known as
Thesis The Sans or Thesis The Serif in a logo used solely in respect of the CCPH
Name as set out in Schedule 17 (the "CCPH Logo") in connection with its use in
the business of the CCPH Group during the Period (and not for any period
thereafter) actually or allegedly infringes any Intellectual Property of General
Motors Company or General Motors LLC. The indemnity which is the subject of this
Clause 8.8(a) applies only if the CCPH Group continues to use the CCPH Logo in
substantially the same form and manner as used by the CCPH Group immediately
prior to Completion.

(b)
For the avoidance of doubt, neither the Buyer nor any member of the CCPH Group
or any other member of the Buyer's Group shall use the CCPH Logo or anything
confusingly similar to it following the expiry of the Period identified in
Clause 8.8(a). The Buyer shall indemnify and hold harmless the Seller and each
member of the Seller's Group against all Losses incurred, suffered or sustained
by the Seller or any member of the Seller's Group which may arise out of or be
occasioned or suffered in consequence or in connection with any claim, action or
demand by General Motors Company or General Motors LLC that the use of the CCPH
Logo or a confusingly similar logo by the Buyer or a member of the Buyer's Group
at any time actually or allegedly infringes any Intellectual Property of General
Motors Company or General Motors LLC.

(c)
No claim shall be brought by the Buyer under Clause 8.8 (a) unless the Buyer
shall have given notice in writing of its claim specifying (in reasonably
sufficient detail) the matter giving rise to the claim, the nature of the claim
and the amount claimed to the Seller, not later than the expiry of a period of
12 months commencing on the expiry of the Period identified in Clause 8.8.(a).

(d)
No claim shall be brought by the Seller under Clause 8.8 (b) unless the Seller
shall have given notice in writing of its claim specifying (in reasonably
sufficient detail) the matter giving rise to the claim, the nature of the claim
and the amount claimed to the Buyer, not later than the expiry of a period of 12
months commencing on the expiry of the Period identified in Clause 8.8.(a).


37

--------------------------------------------------------------------------------




(e)
The total maximum aggregate liability of the Buyer under Clause 8.8 shall be
limited to an amount equal to 25% of the Revised Purchase Price.

9.
INDEMNITIES AND COVENANTS TO PAY

9.1
VACPF indemnity

(a)
In this Clause 9.1:

"Companies" shall mean CCPH and such of the Subsidiaries as have participated in
the VACPF;
"Deed of Amendment" shall mean the deed dated 10 May 1999 between Vauxhall
Motors Limited (incorporated in England and Wales under company number 135767
and now called General Motors UK Limited) and GM (U.K.) Pension Trustees Limited
(incorporated in England and Wales under company number 2228259);
"Employer Debt Regulations" means the Occupational Pension Scheme (Employer
Debt) Regulations 2005 (as amended);
"Insolvency Event" is defined in s121 Pensions Act 2004;
"Regulator" shall mean the Pensions Regulator as defined in s1 Pensions Act
2004;
"Schedule of Contributions" means a schedule of contributions prepared for the
VACPF under s227 Pensions Act 2004;
"s75 Liability" means a liability under s75 or s75A Pensions Act 1995, as
modified by the Employer Debt Regulations and any provision of the VACPF Deed;
"VACPF Deed" means the Definitive Trust Deed and Rules of the VACPF dated 22
December 1982 (as amended);
"Vauxhall" shall mean General Motors UK Limited (incorporated in England and
Wales under company number 135767 and formerly known as Vauxhall Motors Limited)
or any successor as principal employer of the VACPF. It also includes its
successors and assigns and any trustee in bankruptcy;
For the purposes of this Clause 9.1, references to any statutory provisions
shall be deemed to include any primary or secondary regulations and any changes
to primary and secondary legislation, and references to the VACPF Deed shall be
deemed to include any changes to the VACPF Deed subsequent to this Agreement,
whilst this indemnity is in force. Any reference to the trustee of the VACPF
shall mean the trustee from time to time of the VACPF Deed;
"Vauxhall Losses" shall mean for the purposes of this Clause 9.1 only, Losses,
but notwithstanding the definition of Losses, it shall also include any indirect
and/or consequential Losses however arising. It shall not, however, include any
loss of profits, loss of prospective contracts or loss of goodwill;

38

--------------------------------------------------------------------------------




(b)
With effect from and following Completion, the Seller shall indemnify the Buyer
(or at the direction of the Buyer) each of the Companies and (at the Buyer's
direction) each member of the Buyer's Group (to the extent possible, by way of
adjustment to the Final Purchase Price under this Agreement) from and against an
amount equal to any Vauxhall Losses in connection with, or arising as a result
of, or otherwise connected with the Companies' participation prior to Completion
in the VACPF, or otherwise in expunging any such liabilities, including:

(i)
any s75 Liability imposed on the Companies by the trustees of the VACPF;

(ii)
a contribution notice issued or threatened to be issued under s38 or s47
Pensions Act 2004;

(iii)
a financial support direction issued or threatened to be issued under s43 of the
Pensions Act 2004;

(iv)
any other regulatory steps taken by the Regulator;

(v)
all Vauxhall Losses howsoever arising, in consequence of or in connection with
any failure by Vauxhall to meet any contributions required by the trustees of
the VACPF from the Companies as employers, under the VACPF's Schedule of
Contributions, and any other liabilities to eliminate any deficit, payable under
Clause 51 (2A) or any other provision of the VACPF Deed; and/or

(vi)
any properly and reasonably incurred costs incurred under paragraph (d) and/or
paragraph (m) of this Clause 9.1 except to the extent that the Buyer has
incurred costs of defence with its own advisers and at its own expense under
Clause 9.1(m)(iii).

(c)
In the event that at any time after Completion, the business of the CCPH Group
is wound down or closed, so that the Companies or any of them have no material
assets or material liabilities apart from any statutory liability or other
liability in connection with the VACPF, the Buyer may if it so elects, request
that the Seller purchases for a nominal sum, the entire legal ownership of the
entire issued share capital of the Company or Companies concerned.

If the Seller agrees to the share purchase proposed by the Buyer, the Seller and
the Seller's Group shall be indemnified by the Buyer or (if the Buyer has ceased
to exist) or if its financial standing has materially diminished since the date
of this Agreement, by another company in the Buyer's Group of similar financial
standing to the Buyer at the date of this Agreement, against all Losses other
than in connection with the VACPF. Any such indemnity shall be unlimited in time
and amount and shall be subject to no more onerous conditions than would apply
in respect of the indemnity at (b) above, which are relevant to such indemnity.
In the event that the Buyer does not elect to sell the entire issued share
capital of the Company or Companies concerned in accordance with this sub-clause
(c), Clause 9.1(e)(i) shall

39

--------------------------------------------------------------------------------




continue to apply and the Buyer shall remain responsible for the Company or
Companies concerned.
In the event that the Seller declines to purchase the entire issued share
capital of any Company following a request from the Buyer under this paragraph
(c), then the Buyer shall be entitled to trigger any s75 Liability by a solvent
winding up of the Company concerned (whether under s89 Insolvency Act 1986 or
otherwise or by notice under Regulation 9(4) of the Employer Debt Regulations)
and the provisions of Clause 9.1(e)(i) shall not apply to the Company concerned.
(d)
The Buyer shall not be required to mitigate any Vauxhall Losses but shall
nevertheless be required to take, and procure that the Companies take, all
reasonable steps to assist the Seller in the Seller's pursuit of (or, where
Clause 9.1(m)(viii) applies the Buyer and the Companies shall take all
reasonable steps in the pursuit of):

(i)
all commercially viable claims (including by instigating proceedings and
obtaining judgement) or actions available against the trustees of the VACPF,
Vauxhall and any member of the Vauxhall group whether pursuant to the VACPF
Deed, Applicable Law, the Deed of Amendment or otherwise; and

(ii)
all commercially viable rights and powers pursuant to and under the VACPF Deed
and Applicable Law.

(e)
Unless it is entitled to do so under Clause 9.1(c), the Buyer shall not, and
shall procure that each of the Companies and the Buyer's Group shall not:

(i)
without the Seller's prior written consent trigger any s75 Liability by a
solvent winding up (whether under s89 Insolvency Act 1986 or otherwise) of any
of the Companies or by notice under Regulation 9(4) of the Employer Debt
Regulations; or

(ii)
without the Seller's prior written consent, communicate or disclose this
indemnity or the existence or subject matter of it except to the extent required
by any relevant law or regulation or as reasonably necessary in connection with
any material restructuring of a Company or any one or more of the Companies
(comprising any sale, flotation or wind down of all or substantially all of the
business of any of the Companies) provided that the Buyer shall only disclose
the indemnity or its existence on such a restructuring to those parties to whom
in the Buyer's reasonable opinion such disclosure is necessary and only to the
extent that it is necessary. The confidentiality undertaking in this Clause
9.1(e)(ii) shall not apply in the event that the Buyer has entered into a
non-disclosure agreement with a potential purchaser of the Companies or one or
more of them, or any part of the business of the Companies or one or more of
them, or in respect of any restructuring of the Companies or one or more of
them, (save in the event that such potential purchaser(s) is a Vauxhall and/or a
General Motors Group company). Where disclosure is permitted under this Clause
9.1(e)(ii) it is subject to the condition


40

--------------------------------------------------------------------------------




that the party making the disclosure shall procure that the recipient of the
disclosure shall keep the information confidential. The confidentiality
undertaking in this Clause 9.1(e)(ii) shall cease to apply on Vauxhall
acknowledging Vauxhall's obligations or if a third party claim is notified under
Clause 9.1(m)(i).
(f)
Where the Buyer or the Buyer's Group (including the CCPH Group) has not adhered
to this Clause 9.1, then the Seller shall not be liable under this Clause 9.1 in
respect of any increase in the amount of the Vauxhall Losses caused by the
breach.

(g)
Subject to Clauses 9.1(c), (d), (e) and the remainder of this Clause 9.1, the
Buyer's ability to claim under this indemnity shall not be affected by any act
or omission of the Companies after Completion, and the Buyer may take any action
or refrain from taking any action which it in its sole discretion considers
expedient in connection with the operation of the Companies after Completion,
provided always that the Buyer, the Companies and the Buyer's Group shall not
take (or refrain from taking) any action solely or for the main purpose of
increasing the total amount of the Seller's liability under this Clause 9.1.

(h)
The indemnities in Clause 9.1(b) shall apply if an Insolvency Event happens in
respect of any of the Companies, including where such Insolvency Event is
triggered by the Companies, the Buyer or the Buyer's Group.

(i)
Paragraph 6 (No double recovery) of Schedule 5 shall, despite anything to the
contrary, apply to any claim under this Clause 9.

(j)
The indemnities set out in Clause 9.1(b) are not limited by time or amount, and
shall continue in existence irrespective of any future sale of the Companies or
any of them or a part of them. Except as expressly provided in Clause 9.1 (d),
none of the Buyer, a member of the Buyer's Group or any of the Companies shall
be required to reduce or mitigate the amount of any liability which may arise
under this indemnity.

(k)
Notwithstanding anything herein to the contrary, and subject to Clause 9.1(c),
any of the Companies, the Buyer and/or any member of the Buyer's Group may, if
they wish to do so at all, assign and novate the benefit of all or any of its
rights and obligations pursuant to this Clause 9.1, in whole or part to any
subsequent purchaser of any part of the Companies or any of them. Following any
such assignment, the Buyer and the Buyer's Group shall continue to be covered by
the indemnities in this Clause 9.1.

(l)
Nothing about the Seller's indemnity of the Buyer or the Buyer's Group in this
Clause 9.1 may be construed to limit, modify or otherwise compromise in any way
indemnity rights that the Seller and the Seller's Group may otherwise enjoy as
to any party other than the Buyer or the Buyer's Group.


41

--------------------------------------------------------------------------------




(m)
If the fact, matter, event or circumstance that may give rise to a claim against
the Seller under this Clause 9.1 relates to or is in connection with an actual
or threatened claim, action or demand by or liability to a third party (for the
purposes of this Clause, a "third party claim") then:

(i)
The Buyer shall notify the Seller within ten Business Days of becoming aware of
a third party claim. For the avoidance of doubt, if any threatened claim does
not in fact proceed beyond the initial notification within one year after the
notice is given, any further claim, correspondence, or service of proceedings
after one year has elapsed will trigger a requirement for a new notice under
this Clause 9.1(m).

(ii)
The Seller shall indemnify the Buyer against all costs reasonably and properly
incurred by the Buyer in defending against any third party claim or in complying
with its obligations under this Clause 9.1(m).

(iii)
Upon receipt of a notice of a third party claim, the Seller may, by notice to
the Buyer delivered within 10 Business Days of the receipt of notice of such
third party claim, assume the defence and control of any third party claim (but
shall allow the Buyer a reasonable opportunity to be consulted on the defence
with its own advisers and at its own expense) in the name of and on behalf of
the Buyer or the relevant member of the CCPH Group or other relevant member of
the Buyer's Group and assume the sole defence, sole control and sole conduct of
any third party claim (subject to the aforementioned consultation of the Buyer)
as the Seller may deem appropriate including the appointment of lawyers and
other professional advisers, the conduct of all proceedings and the making of
any settlement or compromise of the third party claim; provided, that prior to
the Seller assuming control of such defence it shall first verify to the Buyer
in writing that the Seller shall be fully responsible for all liabilities and
obligations relating to such third party claim and that it shall provide full
indemnification to the Buyer with respect to such third party claim; provided,
further, that the Seller shall not be permitted to assume the defence of any
third party claim if the Seller's defence would (in the Buyer's reasonable
opinion acting in good faith) materially harm the reputation, goodwill or
business of the Buyer or the CCPH Group. In the event that no such notice
referred to above is received within 10 Business Days from the Seller, the
provisions of Clause 9.1 (m) (viii) shall apply.

(iv)
The Buyer may take any actions reasonably necessary to defend such third party
claim prior to the time that it receives a notice from the Seller as
contemplated by Clause 9.1(m)(iii) but it shall not and none of the Companies or
any member of the Buyer's Group shall make any admission of liability in
relation to the third party claim nor compromise, dispose of or settle the third
party claim without the prior written consent of the Seller.


42

--------------------------------------------------------------------------------




(v)
The Buyer shall, and shall cause each member of the Buyer's Group to, cooperate
fully with the Seller and render or cause to be rendered to the Seller such
assistance as the Seller may reasonably require (including providing reasonable
access to information and to employees of the Buyer) for the purpose of
avoiding, contesting, disputing, resisting, appealing, compromising or defending
the third party claim, in the defence of any third party claim at the Seller's
cost.

(vi)
The Seller shall be authorized to consent to a settlement of, or the entry of
any judgment arising from, any third party claim, subject to reasonable
consultation with the Buyer, provided that such settlement:

(A)
does not involve any admission of any wrongdoing; or

(B)
is not materially detrimental or materially harmful to the Buyer's or any member
of the Buyer Group's reputation (in the Buyer's reasonable opinion acting in
good faith).

(vii)
In connection with any such settlement, the Seller shall:

(A)
pay or cause to be paid all amounts arising out of such settlement or judgment
concurrently with the effectiveness of such settlement,

(B)
not encumber any of the assets of the Buyer or any member of the Buyer Group or
agree to any restriction or condition that would apply to or adversely affect
the Buyer or any member of the Buyer Group or the conduct of the Buyer's or any
member of the Buyer Group's business and use all reasonable endeavours to
obtain, as a condition of any settlement or other resolution, a complete and
unconditional release of the Buyer and/or the Companies from any and all
liability in respect of such third party claim. For the avoidance of doubt, the
indemnity in this Clause 9 shall continue to apply for any other claims brought.

(viii)
If the Seller fails to assume the defence of a third party claim, within the
time limit in paragraph (m)(iii) of this Clause 9.1 the Buyer shall be
authorised to consent to a settlement of, or the entry of any judgement arising
from, any third party claim ("Settlement"), subject to reasonable consultation
with the Seller, provided that the Settlement:

(A)
does not involve any admission of any wrongdoing; or

(B)
is not materially detrimental or materially harmful to the Seller's or any
member of the Seller's Group reputation (in the Seller's reasonable opinion
acting in good faith); or

(C)
does not encumber any of the assets of the Seller or any member of the Seller's
Group or does not involve any restriction or condition that would apply to or
adversely affect the Seller or any member of the Seller's Group


43

--------------------------------------------------------------------------------




or the conduct of the Seller's or any member of the Seller Group's business. The
Buyer shall use all reasonable endeavours to obtain, as a condition of any
settlement or other resolution, a complete and unconditional release of the
Companies from any and all liability in respect of such third party claim.
In the event that the Settlement would not in any particular case comply with
the above proviso, then the Buyer shall be authorised to consent to the
Settlement subject to the consent of the Seller (such consent not to be
unreasonably withheld or delayed).
(ix)
The Buyer and the Seller shall in any event keep the other party informed as to
the steps which are being taken in connection with any third party claim.

(x)
The Seller shall deal promptly and appropriately with any contribution notice
issued by the Pensions Regulator.

(xi)
Nothing in this Clause 9.1(m) shall require the Buyer or any member of the CCPH
Group to take any step which would (in the Buyer's reasonable opinion acting in
good faith) cause material and adverse harm to the reputation, goodwill or
business of the Buyer or the CCPH Group.

9.2
Provident indemnity

(a)
Subject to the Buyer's and the Buyer's Group's (including the CCPH Group)
adherence to the provisions of Clause 9.2(b), the Seller hereby covenants with
and shall indemnify the Buyer and (after Completion and at the direction of the
Buyer) each member of the CCPH Group, from and against all Losses incurred,
suffered or sustained by it which may arise out of or be occasioned or suffered
in consequence or in connection with the obligations of CCPH pursuant to the
Provident Agreement and any matters arising out of any related documentation
entered into by CCPH in connection with the Provident Agreement. Where the Buyer
or the Buyer's Group (including the CCPH Group) has not adhered to Clause 9.2(b)
and such non-adherence has resulted in a liability under the Ally Financial
Guarantee being increased, then the Seller shall not be liable in respect of
such increase of liability. For the purposes of this Clause 9.2 "Losses" shall
include (notwithstanding the interpretation set out in Clause 1.3(g) (Meaning of
references)) any indirect and/or consequential losses however arising but shall
exclude loss of profit, opportunity, reputation, goodwill, prospective contracts
or unquantifiable losses.

(b)
If a fact, matter, event or circumstance that may give rise to a claim against
Ally Financial under the Ally Financial Guarantee or to a claim against any
member of the CCPH Group under the Provident Agreement relates to or is in
connection with an actual or threatened claim, action or demand by or liability
to a third party, the provisions of Paragraph 9 of Schedule 5 shall, apply to
the conduct of such claims on a mutatis mutandis basis where, for the avoidance
of doubt, any reference to the "Seller" in such paragraph should be deemed to be
a reference to "Ally Financial" etc.


44

--------------------------------------------------------------------------------




9.3
Pre-Completion Reorganisation and Mexico Transfer indemnity

The Seller hereby covenants with and shall indemnify the Buyer and (after
Completion and at the direction of the Buyer) each member of the CCPH Group
against all Losses incurred, suffered or sustained by the Buyer and any member
of the CCPH Group which may directly arise out of or be directly occasioned or
suffered in consequence or in connection with the Pre-Completion Reorganisation
and the Mexico Transfer (including any Tax arising as a result of the Mexico
Transfer) and any matters directly arising out of any documentation entered into
in connection with these matters.
9.4
Brazilian Employees

(a)
The Seller hereby covenants with and shall indemnify the Buyer and (at the
direction of the Buyer) each member of the CCPH Group against all Losses
incurred, suffered or sustained by the Buyer or any member of the CCPH Group
which may arise out of or be occasioned or suffered in consequence or in
connection with the employment of (i) the Brazilian Employees or (ii) any other
employees of the Seller's Group in the period prior to the Completion Date.

(b)
The Buyer hereby covenants with and shall indemnify the Seller and (at the
direction of the Seller) each member of the Seller's Group against all Losses
incurred, suffered or sustained by the Seller and each member of the Seller's
Group which may arise out of or be occasioned or suffered in consequence or in
connection with the employment of the Brazilian Employees in the period after
the Completion Date.

9.5
Data Breach

(a)
The Seller shall indemnify the Buyer and (at the direction of the Buyer) each
member of the Buyer's Group against:

(i)
any fine or other financial penalty imposed by Applicable Law or properly levied
or declared by any Regulatory Authority, a tribunal, court or other competent
body in connection with the CARIL (C135) Breach;

(ii)
Losses arising as a result of the Buyer or any member of the Buyer's Group being
required to deal with any investigation, proceedings or hearings instituted by a
Regulatory Authority in connection with the CARIL (C135) Breach;

(iii)
Losses arising as a result of any remedial activities which the Buyer or any
member of the Buyer's Group is required, by the applicable Regulatory Authority
pursuant to Applicable Law (by reference to the applicable Regulatory
Authority's decision on the matter), to undertake as a direct result of the
CARIL (C135) Breach; and

(iv)
Losses arising as a result of any claim, action or demand by an individual that
an individual has been adversely affected by the CARIL (C135) Breach.


45

--------------------------------------------------------------------------------




9.6
Tax Sharing Agreement

(a)
The Seller hereby covenants with and shall indemnify the Buyer (and at the
Buyer's direction) CCPH and/or any member of the Buyer's Group against

(i)
all appropriately evidenced tax payments, interest or penalties paid to or on
behalf of SGMS pursuant to the Tax Sharing Agreement (as evidenced and as
contemplated by the Tax Sharing Agreement) to be made by the Buyer or any member
of the CCPH Group, pursuant to the Tax Sharing Agreement; and

(ii)
any amounts paid under the indemnity in favour of Ally ICCl in the Tax Sharing
Agreement,

in each case where such payments relate to the period prior to Completion.
(b)
The Buyer hereby covenants with and shall indemnify the Seller (and at the
Seller's direction) any member of the Seller's Group against all appropriately
evidenced tax payments, interest or penalties paid to or on behalf of SGMS
pursuant to the Tax Sharing Agreement where such payments relate to the period
after Completion.

(c)
No claim shall be brought by the Seller under Clause 9.6(b) unless the Seller
shall have given notice in writing of its claim specifying (in reasonably
sufficient detail) the matter giving rise to the claim, the nature of the claim
and the amount claimed to the Buyer, not later than the expiry of a period of
six years commencing on the Completion Date.

(d)
The total maximum aggregate liability of the Buyer under Clause 9.6(b) shall be
limited to an amount equal to 25% of the Revised Purchase Price.

9.7
No limitations on indemnity claims

(a)
For the avoidance of doubt, the liability of the Seller under the indemnities
in:

(i)
Clauses 9.1 to 9.3 shall in no way be limited by the provisions of Schedule 5
(Limitations on claims) save for the requirement to give notice of any indemnity
claim pursuant to Paragraph 2.1 of Schedule 5 (Limitations on claims);

(ii)
Clauses 9.4 to 9.6 (inclusive) and 9.11 shall be limited by the provisions of
Paragraphs 2.1, 4, 5(c)(iv), 5(c)(vi), 6, 7(c) (save that for the purpose of
this Clause 9.7 only, any reference in Paragraph 7(c) to an amount recovered
shall be a reference to an amount recovered at any time and shall not be limited
to amounts recovered subsequent to any settlement of a claim by the Seller), 9,
11 and 12 only of Schedule 5 (Limitations on claims);


46

--------------------------------------------------------------------------------




(iii)
Clause 9.4 shall be limited by Paragraph 5(b) of Schedule 5 (Limitations on
claims), but only where the Buyer or any member of the Buyer's Group deviates,
or requests the Seller or any member of the Sellers' Group to deviate from the
step plan set out in Schedule 15 (Brazilian Employees steps) or otherwise do or
refrain from doing something otherwise than in accordance with Schedule 15
(Brazilian Employees steps); and

(iv)
Clause 9.3 shall be limited by the provisions of Paragraph 9 of Schedule 5
(Limitations on claims),

save as expressly provided therein.
(b)
Any amounts paid out by the Seller pursuant to Clauses 9.4, 9.5, 9.6 and 9.11
shall not be counted for the purpose of determining any relevant amount under
Paragraphs 3(a)(i) and (ii) of Schedule 5 (Limitations on claims).

9.8
Employee bonus arrangements

(a)
The Buyer undertakes, from time to time, to pay Bonuses to any employees of the
CCPH Group:

(i)
as and when those Bonuses become due in accordance with the relevant employees'
terms of employment as at the date of this Agreement; and

(ii)
to the extent that provision has been made for the same in the Completion
Balance Sheet and/or the Post-Completion Balance Sheet.

(b)
The Seller undertakes to pay, or to procure the payment to the Buyer of, an
amount equal to the aggregate value of the restricted stock unit awards made
under The Ally Financial, Inc. Long Term Equity Compensation Incentive Plan to:

(i)
Tim Heavisides;

(ii)
Simon Wright;

(iii)
Gary Whitelam; and

(iv)
Paul Newton,

plus any Tax for which the Buyer or any of the CCPH or the Subsidiaries are
obliged to account in respect thereof and subject to any necessary deductions
for and on account of Tax (as advised by the Buyer),
(c)
Where such amounts are not provided for in the Completion Balance Sheet and/or
the Post-Completion Balance Sheet, upon receipt by the Buyer of the relevant
payment amount from the Seller as provided in Clause 9.8(b) above, the Buyer
undertakes to use such amount for the relevant purpose pursuant to Clause
9.8(b).


47

--------------------------------------------------------------------------------




Any liability in respect of employer's national insurance contributions thereon
shall be discharged in full by the Seller.
9.9
Brazilian arrangements

Each of the parties will undertake its respective obligations pursuant to the
step plan set out in Schedule 15.
9.10
Provident Agreement

Until June 2013, CCPH shall not carry on, be engaged with or otherwise
interested in any capacity, directly or through a third party, in the
underwriting of motor insurance (Class 10) in the United Kingdom, and CCPH shall
procure that no member of the CCPH Group shall so carry on, be engaged with or
otherwise interested in such underwriting, and CCPH shall not divulge any
confidential or proprietary information relating to the businesses sold pursuant
to the Provident Agreement to any third party (including for these purposes any
other member of the Buyer's Group) and shall procure that no member of the CCPH
Group shall disclose any such confidential or proprietary information. For the
avoidance of doubt, this Clause 9.10 shall not operate to restrict the
activities of the CCPH Group to any greater extent than its activities are
currently restricted under Clause 8(a) of the Provident Agreement.
9.11
Car Garantie Indemnity

The Seller hereby covenants with and shall indemnify the Buyer and (at the
Buyer's direction) each member of the Buyer's Group and (after Completion and at
the Buyer's direction) each member of the CCPH Group from and against all Losses
incurred, suffered or sustained by it or them arising from any alleged,
suspected or found infringement of any applicable competition law or similar
legislation (including any infringement alleged, suspected or found by any
Regulatory Authority, court, tribunal or other competent body) in respect of any
member of the CCPH Group's participation in the Car Garantie Agreement prior to
Completion. For the purposes of this Clause 9.11 only, "Regulatory Authority"
shall be deemed to include any competition or anti-trust authority to whose
jurisdiction any member of the CCPH Group is or has been subject in respect of
competition or anti-trust matters.
10.
CONFIDENTIALITY AND ANNOUNCEMENTS

10.1
Confidentiality

Subject to Clause 10.2, each party shall treat as strictly confidential:
(a)
the existence and provisions of this Agreement and of any document or agreement
entered into pursuant to this Agreement (including the Transaction Documents);

(b)
the negotiations relating to this Agreement and of any document or agreement
entered into pursuant to this Agreement (including the Transaction Documents);
and

(c)
all information received or obtained as a result of entering into or performing
this Agreement and of any document or agreement entered into pursuant to this
Agreement (including the Transaction Documents) which relates to the other party


48

--------------------------------------------------------------------------------




(including Ally Financial) or the business, financial or other affairs of the
other party (including Ally Financial).
10.2
Exceptions

Any party (including Ally Financial) may disclose information referred to in
Clause 10.1 (including by way of press or public announcement or the issue of a
circular) which would otherwise be confidential if and to the extent that the
disclosure is:
(a)
approved by the other parties in writing in advance and, in the case of an
announcement, the parties hereby acknowledge that they shall agree in good faith
in good time before Completion an announcement to contain, as a minimum, the
fact that the CCPH Group has been sold by the Seller to the Buyer;

(b)
required by the law of any relevant jurisdiction or by a court of competent
jurisdiction;

(c)
lawfully required by the rules of any securities or investment exchange or
regulatory or governmental body to which any party (including Ally Financial) is
subject, including the London Stock Exchange, NASDAQ, the UK Listing Authority
or the Takeover Panel, whether or not the requirement for disclosure has the
force of law;

(d)
required to vest in that party (including Ally Financial) the full benefit of
this Agreement;

(e)
made to the professional advisers, auditors or bankers of that party (including
Ally Financial) or of any other member of the Seller's Group from time to time
(in the case of the Seller) or of any other member of the Buyer's Group (in the
case of the Buyer) subject to the condition that the party making the disclosure
shall procure that those persons comply with Clause 10.1 as if they were parties
to this Agreement;

(f)
made to the officers or employees of that party (including Ally Financial) or of
any other member of the Seller's Group from time to time (in the case of the
Seller) or of any other member of the Buyer's Group (in the case of the Buyer)
who need to know the information for the purposes of the transactions effected
or contemplated by this Agreement subject to the condition that the party making
the disclosure shall procure that those persons comply with Clause 10.1 as if
they were parties to this Agreement; or

(g)
of information that has already come into the public domain through no fault of
that party (including Ally Financial),

provided that any information disclosed pursuant to Clause 10.2 (b) or (c) shall
be disclosed only after notice to the other parties (save where such notice is
prohibited by law or where it is not reasonably practicable to give such notice
or where disclosure is made pursuant to the terms of a confidentiality
agreement) and the disclosing party shall take reasonable steps to consult and
co-operate with the other parties (including Ally Financial) regarding the
content, timing and manner of that disclosure and shall only disclose what it is
lawfully required to disclose.

49

--------------------------------------------------------------------------------




10.3
No limit in time

The restrictions contained in this Clause shall continue to apply without limit
in time notwithstanding if Completion takes place.
10.4
Notices to customers etc.

Nothing in this Agreement shall prohibit the Buyer from making or sending after
Completion any announcement to a customer, client or supplier of the CCPH Group
informing it that the Buyer has purchased the Shares.
11.
DEALING WITH AND VOTING ON THE SHARES

11.1
Dealing with and voting on the Shares.

The Seller declares that for so long as it remains the registered holder of any
of the Shares after Completion it shall:
(a)
hold the Shares and the dividends and other distributions of profits or surplus
or other assets declared, paid or made in respect of them and all rights arising
out of or in connection with them, after Completion, on trust for the Buyer;

(b)
deal with and dispose of the Shares and all such dividends, distributions and
rights as the Buyer may direct; and

(c)
if so requested by the Buyer:

(i)
vote at all meetings which the Seller shall be entitled to attend as the
registered holder of the Shares in such manner as the Buyer may direct; and

(ii)
execute all instruments of proxy or other documents which the Buyer may
reasonably require and which may be necessary or desirable or convenient to
enable the Buyer to attend and vote at any such meeting.

11.2
Notices and forms of proxy

Following Completion, the Seller authorises and directs each member of the CCPH
Group to send any notices in respect of its holding of Shares to the Buyer.
12.
COSTS

Each party (including Ally Financial) shall be responsible for all the costs,
charges and expenses incurred by it in connection with and incidental to the
negotiation, preparation and completion of this Agreement, the other documents
referred to in this Agreement and the sale and purchase under this Agreement.
The Buyer shall promptly pay all stamp duty, stamp duty reserve tax and any
other applicable transfer Tax (and any associated interest and penalties)
payable in respect of the transfer of the Shares.
13.
ENTIRE AGREEMENT


50

--------------------------------------------------------------------------------




13.1
Entire agreement

(a)
The Transaction Documents together represent the whole and only agreement
between the parties (including Ally Financial) in relation to the sale and
purchase of the Shares and supersede any previous agreement whether written or
oral between the parties in relation to the subject matter of any of the
aforementioned documents. In entering into the aforementioned documents, each
party to this Agreement acknowledges that it is not relying upon any
pre-contractual statement which is not expressly set out in them. Except in the
case of fraud, no party shall have any right of action against the other parties
(including Ally Financial) to this Agreement arising out of or in connection
with any pre-contractual statement except to the extent that it is repeated in
any of the aforementioned documents.

(b)
For the purposes of Clause 13.1(a), "pre-contractual statement" means any draft,
agreement, undertaking, representation, warranty, promise, assurance or
arrangement of any nature whatsoever, whether or not in writing, relating to the
subject matter of any of the aforementioned documents made or given by any
person at any time prior to the date of this Agreement.

13.2
Financial promotion

The Buyer acknowledges that, in it or any relevant member of the Buyer's Group
entering into the Transaction Documents, it or the relevant member of the
Buyer's Group has not relied on any unlawful communication (as defined in s30(1)
FSMA) made by or on behalf of any member of the CCPH Group, the Seller, any
member of the Seller's Group from time to time or any of their respective
professional advisers.
14.
CONTINUING EFFECT

Each provision of this Agreement shall continue in full force and effect after
Completion, except to the extent that any provision has been fully performed on
or before Completion and Completion shall not constitute a waiver of the
parties' rights in relation to this Agreement or the Deed of Tax Covenant.
15.
LIABILITY AND INVALIDITY

15.1
Invalidity

If all or any part of any provision of this Agreement shall be or become
illegal, invalid or unenforceable in any respect under the law of any
jurisdiction that shall not affect or impair:
(a)
the legality, validity or enforceability in that jurisdiction of the remainder
of that provision and/or all other provisions of this Agreement; or

(b)
the legality, validity or enforceability under the law of any other jurisdiction
of that provision and/or all other provisions of this Agreement.

15.2
No liability unless fraud


51

--------------------------------------------------------------------------------




The Seller is not liable:
(a)
in contract in respect of any representation, warranty or other statement (other
than the Seller's Warranties); or

(b)
in equity, tort or under the Misrepresentation Act 1967 in respect of any
representation, warranty or other statement (whether or not contained in this
Agreement),

unless in any case it was made fraudulently. For the avoidance of doubt, this
Clause 15.2 shall not limit the Seller's liability in respect of the breach of
any covenant, undertaking or indemnity contained in this Agreement.
16.
AMENDMENTS AND WAIVERS

16.1
Amendments

No amendment or variation of the terms of the Transaction Documents shall be
effective unless it is made or confirmed in a written document signed by each
party (including Ally Financial in respect of amendments to Clause 8 of this
Agreement only) to the relevant document.
16.2
Waivers

No delay in exercising or non-exercise by a party (including Ally Financial) of
any right, power or remedy under this Agreement or any other document referred
to in it shall impair, or otherwise operate as a waiver or release of, that
right, power or remedy.
17.
FURTHER ASSURANCE AND ASSISTANCE

17.1
Further assurance

(a)
Each party (including Ally Financial) shall from time to time at its own cost
(and shall use reasonable endeavours to procure that, in the case of the Seller,
any member of the Seller's Group and, in the case of the Buyer, any member of
the Buyer's Group) as soon as is practicable, do, perform, sign, execute and
deliver all such acts, deeds, documents and things (or procure the doing,
performance, signing, execution or delivery of them) as any other party shall
from time to time reasonably require, in a form and in terms reasonably
satisfactory to the other parties (including Ally Financial to the extent
applicable), to give full effect to this Agreement and the Transaction Documents
and to secure to the other the full benefit of the rights, powers and remedies
conferred upon it in this Agreement and the Deed of Tax Covenant.

(b)
Without prejudice to the generality of Clause 17.1(a), the Seller shall provide
reasonable assistance (to the extent required) to the Buyer in connection with
the registration of the transfer of the trademarks transferred from CCP Mexico
to CCPL pursuant to the Mexican Licence Agreement and in connection with the
registration of the Shanghai Response Trademarks in the name of Shanghai
Response (including in each case, to the extent relevant, assisting with any
requests for information or


52

--------------------------------------------------------------------------------




complying with any other directions which may be issued by the relevant
government or regulatory agencies responsible for such registrations). The
Seller shall reimburse the Buyer all reasonable expenses properly incurred by it
in connection with such registration (including, for the avoidance of doubt, all
fees and disbursements and third party legal costs but excluding any internal
management, legal or other costs).
(c)
To the extent any Company Information Technology or Company Intellectual
Property (or any rights thereto):

(i)
is used by a member of the CCPH Group immediately prior to Completion;

(ii)
is not transferred to or otherwise vested in a member of the CCPH Group on or
immediately following Completion; and

(iii)
does not relate to any service provided pursuant to the Transitional Services
Agreement,

then provided that a member of the Seller's Group has (at the relevant time) the
right to transfer or licence (as the case may be) whatever rights, title or
interest it may have therein, the Seller (having become aware of the same) shall
ensure that such member of the Seller's Group transfers or licenses or
sub-licenses such rights, title or interest to such member of the CCPH Group as
the Buyer shall direct at no external cost to the Buyer.
For the avoidance of doubt, if the Seller owns any Company Information
Technology and/or Company Intellectual Property to which this Clause 17.1(c)
applies, the Seller shall transfer such ownership as it has in the relevant
Company Information Technology and/or Company Intellectual Property (or part
thereof) to the Buyer or a member of the CCPH Group (as the Buyer may direct)
or, if the Seller owns and/or uses such Company Information Technology or
Company Intellectual Property on a shared basis, the Seller shall licence the
Buyer or any member of the CCPH Group (as the Buyer may direct) such that such
entity has use of the relevant Company Information Technology and/or Company
Intellectual Property (or part thereof).
17.2
Books and records

As from the Completion Date, the Seller and the Buyer shall give to the other
such reasonable access to the books, accounts, records and returns of the other
relating to or in connection with the CCPH Group as the other may require
including the right to take copies and extracts on reasonable advance notice
within the period of six calendar years from the Completion Date.
17.3
Availability of employees

After the Completion Date, each party (including Ally Financial) shall make
available to each other party (and its authorised representatives) the
assistance of such of its employees as such other party may reasonably require
(on reasonable notice, during business hours and without causing undue
disruption to the other party in carrying on its business in the ordinary
course) in connection with the conduct of any proceedings against any member of
the Seller's Group or the Buyer's Group, as the case may be, from time to time
and of which any such employees have particular knowledge by

53

--------------------------------------------------------------------------------




virtue of their involvement in the matter giving rise to those proceedings or
otherwise, and provided that such assistance:
(a)
is in good faith considered by such party to be reasonably required in
connection with such proceedings; and

(b)
is not in respect of any proceedings being brought by such party against the
other party pursuant to the Transaction Documents or otherwise. For the
avoidance of doubt, any costs incurred pursuant to this Clause 17.3 shall be
reimbursed by the other party.

17.4
Insurance

If, at any time after the date of this Agreement, the Seller shall wish to take
out insurance against its liability under the Transaction Documents, the Buyer
undertakes to provide such information at the Seller's cost as the prospective
insurer may reasonably require before effecting that insurance.
18.
COUNTERPARTS

18.1
Any number of counterparts

This Agreement may be executed in any number of counterparts, and by the parties
(including Ally Financial) on separate counterparts, but shall not be effective
until each of the parties (including Ally Financial) has executed at least one
counterpart.
18.2
Each counterpart an original

Each counterpart shall constitute an original of this Agreement, but all the
counterparts shall together constitute one and the same instrument.
19.
ASSIGNMENT AND THIRD PARTY RIGHTS

19.1
Agreement binding on successors and permitted assignees

This Agreement shall be binding on and enure for the benefit of the successors
and permitted assignees of the parties.
19.2
Benefit of agreement not assignable

(a)
Save as otherwise provided in any relevant Transaction Document, the benefit of
any such Transaction Document may not be assigned, transferred, charged or dealt
in (whether by way of security, trust or otherwise) either in whole or in part
to any person: provided that, the Buyer may assign its rights hereunder, in
whole or in part, to AmTrust Financial Services Inc. or any of its subsidiaries,
without the consent of the Seller, and the Seller may assign its rights
hereunder, in whole or in part, to Ally Financial without the consent of the
Buyer. The liability of the parties shall not be any greater as a result of the
assignment of the benefit in whole or in part of any such Transaction Document.


54

--------------------------------------------------------------------------------




(b)
The Seller agrees, should the Buyer so request:

(i)
to enter into a deed of novation and release between the Buyer, the Seller and
AmTrust Financial Services Inc. in respect of the Transaction Documents which
deed shall provide for such consequential changes to be made to the relevant
Transaction Documents to reflect that novation pursuant to which the Buyer shall
be released from all obligations and liabilities under or in connection with the
Transaction Documents; and

(ii)
to consent (such consent not to be unreasonably withheld) to enter into a deed
of novation and release between the Buyer, the Seller and any of AmTrust
Financial Services Inc.'s subsidiaries. The Seller's consent shall be deemed to
have been reasonably withheld in circumstances where any of the Buyer's or any
member of the Buyer's Group's (including, after Completion, the CCPH Group)
payment obligations under any of the Transaction Documents remain outstanding.

(c)
The Buyer agrees, should the Seller so request at any time:

(i)
following Completion), to enter into a deed of novation and release between the
Buyer, the Seller and Ally Financial in respect of the Transaction Documents
which deed shall provide for such consequential changes to be made to the
relevant Transaction Documents to reflect that novation pursuant to which the
Seller shall be released from all obligations and liabilities under or in
connection with the Transaction Documents;

(ii)
in the period prior to Completion, to use reasonable endeavours to work with the
Seller in good faith (at the Seller's cost, including the Buyer's reasonable and
properly incurred third party costs which shall include, for the avoidance of
doubt, all fees and disbursements and third party legal costs but shall exclude
any internal management, legal or other costs) to enter into a deed of novation
and release between the Buyer, the Seller and Ally Financial in respect of the
Transaction Documents which deed shall provide for such consequential changes to
be made to the relevant Transaction Documents to reflect that novation pursuant
to which the Seller shall be released from all obligations and liabilities under
or in connection with the Transaction Documents.

19.3
No Rights of Third Parties

The parties do not intend any provision of this Agreement to be enforceable
pursuant to the Contracts (Rights of Third Parties) Act 1999.
20.
NOTICES

20.1
Form of notices


55

--------------------------------------------------------------------------------




All communications relating to this Agreement shall be in writing and delivered
by hand or sent by post with a copy for information purposes only, sent to the
relevant email address of each party notified to the other from time to time and
initially:
(a)
in the case of the Seller and Ally Financial, to Richard.Kent@ally.com at Ally
Financial, whose principal business address is 200 Renaissance Center,
482-B09-B11, Detroit MI 48265, U.S. and Thomas.buiteweg@ally.com at the Seller,
whose principal business address is 300 Galleria Officentre, Suite 201,
Southfield, MI 48034, U.S. to the party concerned at the relevant address shown
at the start of this Agreement (or such other address as may be notified from
time to time in accordance with this Clause by the relevant party to the other
party) and initially, in the case of the Seller, with copies to Richard Kent at
200 Renaissance Center, 482-B09-B11, Detroit MI 48265, U.S. and to Thomas
Buiteweg at 300 Galleria Officentre, Suite 201, Southfield, MI 48034, U.S.; and

(b)
in the case of the Buyer, to Jeremy.cadle@amtrustgroup.com at IGI Group Limited,
whose principal business address is 11th Floor, Market Square House, St James's
Street, Nottingham, NG1 6FG, United Kingdom.

20.2
When notices take effect

Each of the communications referred to in Clause 20.1 shall take effect:
(a)
if delivered by hand, upon delivery; and

(b)
if posted, at the earlier of delivery and, if sent by first class registered
post, 10.00 a.m. on the second Business Day after posting or, if sent by
airmail, 10.00 a.m. on the fifth Business Day after posting.

21.
GOVERNING LAW AND JURISDICTION

21.1
Governing law

This Agreement and any non-contractual obligations arising out of or in
connection with this Agreement shall be governed by and construed in accordance
with English law.
21.2
Jurisdiction

Each party irrevocably submits to the exclusive jurisdiction of the English
courts to settle any dispute which may arise under or in connection with this
Agreement or the legal relationships established by this Agreement.
22.
AGENT FOR SERVICE

(a)
Each of the Seller and Ally Financial irrevocably appoints TMF Corporate
Services Limited as its agent to receive on each of its behalf in England
service and agrees that:


56

--------------------------------------------------------------------------------




(i)
service shall be deemed completed on delivery to TMF Corporate Services
Limited's registered office (whether or not the relevant proceedings are
forwarded to and received by the Seller or Ally Financial, as the case may be)
and Clause 20.2 (When notices take effect) shall apply to determine the deemed
time and proof of service as if references in that Clause to the giving of a
notice were to the service of any proceedings arising out of or in connection
with this Agreement and its subject-matter or formation and as if references to
Clause 20.1 (Form of notices) were to this Clause 22(a)(i);

(ii)
if for any reason TMF Corporate Services Limited ceases to act as the agent for
the Seller or Ally Financial (as the case may be) or no longer has an address in
England, the Seller or Ally Financial (as the case may be) shall within 20
Business Days appoint a substitute agent with an address in England and shall
give notice to the Buyer of the substitute agent's name, address, together with
a copy of the substitute agent's acceptance of the appointment; and

(iii)
service on TMF Corporate Services Limited shall be effective unless and until
the Buyer receives notice in accordance with Clause 22(a)(ii) from the Seller or
Ally Financial (as the case may be) of the appointment of any substitute agent
(and with effect from the Buyer's receipt of such notice the substitute agent
shall be deemed to be the agent for the Seller or Ally Financial (as the case
may be) for the purposes of this Clause 22(a)).

(b)
Nothing contained in this Agreement shall affect the right of any party
(including Ally Financial) to this Agreement to serve process in any other
manner permitted by law.

EXECUTION
The parties (including Ally Financial) have shown their acceptance of the terms
of this Agreement by executing it as a deed after the Schedules.



57

--------------------------------------------------------------------------------



EXECUTION:
SIGNED as a deed by Thomas Callahan Director, duly authorised for and on behalf
ALLY INSURANCE HOLDINGS, INC. in the presence of: Susan Lamb
) ) )
/s/ Thomas Callahan



Witness's signature:


/s/ Susan Lamb
Witness's name
(in capitals):


SUSAN LAMB
Witness's address:
33324 Jefferson
St. Clair Shores, MI 48082



SIGNED as a deed by Jeremy Cadle
Director, duly authorised for and on behalf
IGI GROUP LIMITED. in the presence of: Peter Norris
) ) )
/s/ Jeremy Cadle



Witness's signature:


/s/ Peter Norris
Witness's name
(in capitals):


PETER NORRIS
Witness's address:
26A Holmewood Ridge, Langton Green
Kent TN30ED



SIGNED as a deed by William Muir Director, duly authorised for and on behalf
ALLY FINANCIAL INC. in the presence of:
Thelma Socia
) ) )
/s/ William Muir



Witness's signature:
/s/ Thelma K. Socia
Witness's name
(in capitals):
THELMA K. SOCIA
Witness's address:
200 Renaissance Center
P.O. Box 200
Detroit, Michigan 48265






